UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4175 DREYFUS CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/11 - 1- FORM N-CSR Item 1. Reports to Stockholders. - 2- Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 58 Statements of Operations 61 Statements of Changes in Net Assets 63 Financial Highlights 69 Notes to Financial Statements 81 Report of Independent Registered Public Accounting Firm 92 Important Tax Information 93 Board Members Information 94 Officers of the Funds 95 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: This annual report for Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2011. Over the reporting period, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following yields and, taking into account the effects of compounding, the following effective yields: Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.15 0.15 Investor Shares 0.00 0.00 Administrative Shares 0.05 0.05 Participant Shares 0.00 0.00 Agency Shares 0.09 0.09 Dreyfus Cash Management Plus, Inc. Institutional Shares 0.19 0.19 Investor Shares 0.00 0.00 Administrative Shares 0.09 0.09 Participant Shares 0.00 0.00 Service Shares 0.00 0.00 Select Shares 0.00 0.00 Agency Shares 0.13 0.13 Dreyfus Government Cash Management Institutional Shares 0.04 0.04 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Prime Cash Management Institutional Shares 0.02 0.02 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Service Shares 0.00 0.00 Select Shares 0.00 0.00 Agency Shares 0.00 0.00 Premier Shares 0.00 0.00 Effective Yield (%) Yield (%) Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a range between 0% and 0.25%. The economy expanded in the first quarter of 2010 at a 3.7% annualized rate, which was encouraging news for investors eager to see an end to recession. In addition, job creation began to improve after many months of losses. However, the economic outlook took a turn for the worse in the spring, when a resurgent sovereign debt crisis in Europe rattled investors. U.S. industrial production moderated in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP moderated to an annualized 1.7% rate during the second quarter, seeming to confirm investors’ concerns. Although the manufacturing and service sectors of the U.S. economy continued to expand in July, total non-farm payroll employment fell by 131,000 jobs. Sales of new homes fell to a 47-year low in August, while purchases of existing homes plummeted to a 15-year low. The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. Economic data released in September appeared to confirm that the economic recovery, while intact, remained tenuous as employment and housing data showed few signs of improvement. U.S. GDP grew at a 2.6% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board announced in September that it would The Funds 3 LETTER TO SHAREHOLDERS (continued) embark on a second round of quantitative easing of monetary policy by purchasing $600 billion of U.S. Treasury securities. This move was designed to fight deflationary forces by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs, with much of the gain coming from the services sector. Economic data remained encouraging in November, except for one critical measure: the unemployment rate climbed to 9.8% after the economy created only 39,000 jobs during the month. Yet, the manufacturing and service sectors continued to improve, and even the housing market posted better sales data. December continued to show signs of improvement, including better data from the labor market as new unemployment claims declined and the unemployment rate eased to 9.4%. The manufacturing sector expanded for the 17th consecutive month, and the holiday season proved to be a relatively healthy one for retailers, bolstering the services sector. January 2011 brought more good news, as existing home sales climbed to its highest level since May 2010. Amid these signs of more robust growth, food and fuel prices rose sharply, but core inflation remained tame. An Unwavering Focus on Quality The low federal funds rate kept money market yields near zero percent, and with narrow yield differences along the market’s maturity spectrum, it continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail. Therefore, we maintained each fund’s weighted average maturity in a range that was roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholders: We are pleased to present the annual report for Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2011, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.13 0.13 Investor Shares 0.00 0.00 Administrative Shares 0.04 0.04 Participant Shares 0.00 0.00 Agency Shares 0.06 0.06 Dreyfus New York Municipal Cash Management Institutional Shares 0.12 0.12 Investor Shares 0.00 0.00 Administrative Shares 0.03 0.03 Participant Shares 0.00 0.00 Agency Shares 0.06 0.06 Dreyfus Tax Exempt Cash Management Institutional Shares 0.10 0.10 Investor Shares 0.01 0.01 Administrative Shares 0.02 0.02 Participant Shares 0.01 0.01 Agency Shares 0.04 0.04 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.13 0.13 Investor Shares 0.00 0.00 Administrative Shares 0.03 0.03 Participant Shares 0.00 0.00 Agency Shares 0.07 0.07 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.14 0.14 Investor Shares 0.00 0.00 Administrative Shares 0.05 0.05 Participant Shares 0.00 0.00 Classic Shares 0.00 0.00 Low Yields Persisted in a Subpar Recovery The U.S. economy continued to recover from recession over the reporting period as manufacturing activity rebounded amid robust demand from developing overseas markets. However, the recovery proved volatile when Europe was roiled by a sovereign debt crisis, which led to fiscal austerity measures that threatened the region’s economic growth. In the United States, unemployment remained stubbornly high and many regional housing markets had not improved meaningfully, sparking worries of a potential double-dip recession over the spring and summer of 2010. Fortunately, economic data improved in the fall as consumer spending and corporate earnings increased, and fears of a return to recession subsided. In fact, the U.S. Department of Commerce later estimated that U.S. GDP expanded at a 3.2% annualized rate during the fourth quarter of 2010, up from a 2.6% annualized rate during the third quarter. In this still-sluggish economic environment, and as it has since December 2008, the Fed maintained its target for the overnight federal funds rate in a range between 0% and 0.25%. In addition, the Fed announced a new round of quantitative easing for the fall, which was designed to stimulate credit markets through the purchase of $600 billion of U.S. Treasury securities. Although longer-term financial assets generally rallied on this news, money market yields remained anchored by the historically low federal funds rate. Consequently, tax-exempt money market instruments continued to provide yields of little more than zero percent. Supply-and-demand influences generally remained favorable during the reporting period. Despite heavier borrowing needs nationally, the supply of newly issued municipal money market instruments remained relatively low, primarily due to the federally subsidized Build America Bonds program, which shifted a portion of municipal issuance to the taxable bond market. Meanwhile, demand for municipal money market instruments was robust, including from non-traditional investors seeking alternatives to taxable money market instruments. This supply-and-demand dynamic began to change near year-end as the expiration of the Build America Bonds program approached, sparking heightened volatility among longer-term municipal bonds. The Funds 5 LETTER TO SHAREHOLDERS (continued) Most states and municipalities, including NewYork and California, continued to confront intensifying fiscal pressures during the reporting period. However, we believe that concerns regarding potential defaults are overstated.Although tax revenues remain below prere-cession levels, receipts have trended up for the past three quarters, and many states and local governments have been cutting expenditures. In addition, several banks have initiated programs providing municipal issuers with credit over the past several months, a positive development that we believe is likely to continue. Focus on Liquidity and Capital Preservation Throughout the reporting period, we maintained a conservative investment posture, emphasizing direct, high-quality municipal obligations and commercial paper that were deemed creditworthy by our analysts. We also favored instruments backed by pledged tax appropriations or dedicated revenues. We generally shied away from general obligation debt and instruments issued by localities that depend heavily on state aid. Finally, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Increased Supply Could Lift Yields Despite ongoing signs of economic recovery, inflation has been negligible, and the Fed appears set to maintain its aggressively accommodative monetary policy for some time to come.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, the expiration of the Build America Bonds program is likely to boost the supply of newly issued tax-exempt money market instruments in 2011, which could support higher yields. As always, we are prepared to adjust each fund’s strategies should economic and market conditions change. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non-AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2010 to January 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000 † $ 1.06 $ 1.92 $ 1.56 $ 1.92 — — $ 1.36 — — Ending value (after expenses) $1,000.90 $1,000.00 $1,000.40 $1,000.00 — — $1,000.60 — — Annualized expense ratio (%) .21 .38 .31 .38 — — .27 — — Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000 † $ .81 $ 1.92 $ 1.31 $ 1.92 $ 1.61 $ 1.92 $ 1.11 — — Ending value (after expenses) $1,001.10 $1,000.00 $1,000.60 $1,000.00 $1,000.00 $1,000.00 $1,000.80 — — Annualized expense ratio (%) .16 .38 .26 .38 .32 .38 .22 — — Dreyfus Government Cash Management Expenses paid per $1,000 † $ 1.06 $ 1.31 $ 1.26 $ 1.26 — — $ 1.31 — — Ending value (after expenses) $1,000.30 $1,000.00 $1,000.00 $1,000.00 — — $1,000.00 — — Annualized expense ratio (%) .21 .26 .25 .25 — — .26 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ 1.01 $ 1.11 $ 1.16 $ 1.16 — — $ 1.11 — — Ending value (after expenses) $1,000.10 $1,000.00 $1,000.00 $1,000.00 — — $1,000.00 — — Annualized expense ratio (%) .20 .22 .23 .23 — — .22 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ 1.01 $ 1.06 $ 1.06 $ 1.06 $ 1.11 $ 1.06 $ 1.11 $ 1.06 — Ending value (after expenses) $1,000.10 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 — Annualized expense ratio (%) .20 .21 .21 .21 .22 .21 .22 .21 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .81 $ .81 $ .81 $ .81 — — $ .76 — — Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00 — — $1,000.00 — — Annualized expense ratio (%) .16 .16 .16 .16 — — .15 — — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ 1.26 $ 1.87 $ 1.71 $ 1.87 — — $ 1.56 — — Ending value (after expenses) $1,000.60 $1,000.00 $1,000.20 $1,000.00 — — $1,000.30 — — Annualized expense ratio (%) .25 .37 .34 .37 — — .31 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ 1.21 $ 1.81 $ 1.71 $ 1.81 — — $ 1.51 — — Ending value (after expenses) $1,000.60 $1,000.00 $1,000.10 $1,000.00 — — $1,000.30 — — Annualized expense ratio (%) .24 .36 .34 .36 — — .30 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ 1.21 $ 1.66 $ 1.61 $ 1.66 — — $ 1.46 — — Ending value (after expenses) $1,000.50 $1,000.00 $1,000.10 $1,000.00 — — $1,000.20 — — Annualized expense ratio (%) .24 .33 .32 .33 — — .29 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.21 $ 1.87 $ 1.71 $ 1.87 — — $ 1.51 — — Ending value (after expenses) $1,000.60 $1,000.00 $1,000.20 $1,000.00 — — $1,000.30 — — Annualized expense ratio (%) .24 .37 .34 .37 — — .30 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.36 $ 2.02 $ 1.81 $ 2.02 — $ 2.02 Ending value (after expenses) $1,000.60 $1,000.00 $1,000.20 $1,000.00 — $1,000.00 Annualized expense ratio (%) .27 .40 .36 .40 — .40 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000 † $ 1.07 $ 1.94 $ 1.58 $ 1.94 — — $ 1.38 — — Ending value (after expenses) $1,024.15 $1,023.29 $1,023.64 $1,023.29 — — $1,023.84 — — Annualized expense ratio (%) .21 .38 .31 .38 — — .27 — — Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000 † $ .82 $ 1.94 $ 1.33 $ 1.94 $ 1.63 $ 1.94 $ 1.12 — — Ending value (after expenses) $1,024.40 $1,023.29 $1,023.89 $1,023.29 $1,023.59 $1,023.29 $1,024.10 — — Annualized expense ratio (%) .16 .38 .26 .38 .32 .38 .22 — — Dreyfus Government Cash Management Expenses paid per $1,000 † $ 1.07 $ 1.33 $ 1.28 $ 1.28 — — $ 1.33 — — Ending value (after expenses) $1,024.15 $1,023.89 $1,023.95 $1,023.95 — — $1,023.89 — — Annualized expense ratio (%) .21 .26 .25 .25 — — .26 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ 1.02 $ 1.12 $ 1.17 $ 1.17 — — $ 1.12 — — Ending value (after expenses) $1,024.20 $1,024.10 $1,024.05 $1,024.05 — — $1,024.10 — — Annualized expense ratio (%) .20 .22 .23 .23 — — .22 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ 1.02 $ 1.07 $ 1.07 $ 1.07 $ 1.12 $ 1.07 $ 1.12 $ 1.07 — Ending value (after expenses) $1,024.20 $1,024.15 $1,024.15 $1,024.15 $1,024.10 $1,024.15 $1,024.10 $1,024.15 — Annualized expense ratio (%) .20 .21 .21 .21 .22 .21 .22 .21 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .82 $ .82 $ .82 $ .82 — — $ .77 — — Ending value (after expenses) $1,024.40 $1,024.40 $1,024.40 $1,024.40 — — $1,024.45 — — Annualized expense ratio (%) .16 .16 .16 .16 — — .15 — — The Funds 9 Classic COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ 1.28 $ 1.89 $ 1.73 $ 1.89 — — $ 1.58 — — Ending value (after expenses) $1,023.95 $1,023.34 $1,023.49 $1,023.34 — — $1,023.64 — — Annualized expense ratio (%) .25 .37 .34 .37 — — .31 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ 1.22 $ 1.84 $ 1.73 $ 1.84 — — $ 1.53 — — Ending value (after expenses) $1,024.00 $1,023.39 $1,023.49 $1,023.39 — — $1,023.69 — — Annualized expense ratio (%) .24 .36 .34 .36 — — .30 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ 1.22 $ 1.68 $ 1.63 $ 1.68 — — $ 1.48 — — Ending value (after expenses) $1,024.00 $1,023.54 $1,023.59 $1,023.54 — — $1,023.74 — — Annualized expense ratio (%) .24 .33 .32 .33 — — .29 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.22 $ 1.89 $ 1.73 $ 1.89 — — $ 1.53 — — Ending value (after expenses) $1,024.00 $1,023.34 $1,023.49 $1,023.34 — — $1,023.69 — — Annualized expense ratio (%) .24 .37 .34 .37 — — .30 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ 1.38 $ 2.04 $ 1.84 $ 2.04 — $ 2.04 Ending value (after expenses) $1,023.84 $1,023.19 $1,023.39 $1,023.19 — $1,023.19 Annualized expense ratio (%) .27 .40 .36 .40 — .40 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS January 31, 2011 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—47.1% Abbey National Treasury Services (Yankee) 0.40%, 2/15/11 200,000,000 200,000,000 Bank of Montreal (Yankee) 0.27%, 3/3/11 25,000,000 25,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.38%—0.41%, 2/16/11—7/11/11 1,300,000,000 1,300,000,000 Barclays Bank 0.72%—0.81%, 2/9/11—2/28/11 950,000,000 a 950,000,000 BNP Paribas (Yankee) 0.55%, 8/1/11 800,000,000 800,000,000 Citibank N.A. 0.36%, 2/24/11 500,000,000 500,000,000 Credit Agricole CIB (Yankee) 0.29%—0.39%, 2/9/11—4/25/11 900,000,000 900,000,000 Credit Industriel et Commercial (Yankee) 0.34%, 2/3/11 300,000,000 300,000,000 Deutsche Bank AG 0.42%, 2/1/11 750,000,000 a 750,000,000 DZ Bank AG (Yankee) 0.40%—0.43%, 4/6/11—4/26/11 595,000,000 595,000,000 Fortis Bank SA/NV (Yankee) 0.40%—0.52%, 2/14/11—4/4/11 450,500,000 450,500,000 ING Bank (London) 0.29%, 2/18/11 665,000,000 665,000,000 Intesa Sanpaolo SpA (Yankee) 0.32%, 2/10/11 380,000,000 380,000,000 Lloyds TSB Bank (Yankee) 0.43%, 5/23/11 1,000,000,000 1,000,000,000 Mizuho Corporate Bank (Yankee) 0.28%—0.38%, 2/4/11—4/26/11 500,000,000 500,000,000 Natixis (Yankee) 0.43%, 4/11/11 500,000,000 500,000,000 Royal Bank of Canada 0.37%, 2/1/11 400,000,000 a 400,000,000 Royal Bank of Scotland PLC (Yankee) 0.47%, 7/11/11 500,000,000 500,000,000 Societe Generale (Yankee) 0.41%—0.46%, 2/8/11—4/18/11 900,000,000 900,000,000 Svenska Handelsbanken (Yankee) 0.30%, 3/28/11 325,000,000 325,004,948 UBS (Yankee) 0.43%—0.61%, 2/7/11—8/12/11 1,150,000,000 1,150,000,000 Unicredit Bank AG (Yankee) 0.46%, 2/3/11 290,500,000 290,500,000 Westpac Banking Corp. 0.30%, 2/16/11 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $13,631,004,948) The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper—14.7% Banco Bilbao Vizcaya Argentaria 0.45%, 2/10/11 800,000,000 b 799,910,000 Bank of Nova Scotia 0.15%, 2/1/11 690,000,000 690,000,000 Deutsche Bank Financial LLC 0.40%, 2/14/11 300,000,000 299,956,667 DnB NOR Bank ASA 0.27%, 3/4/11 250,000,000 b 249,941,875 ING (US) Funding LLC 0.31%, 5/4/11 200,000,000 199,841,555 JPMorgan Chase & Co. 0.35%, 2/1/11 525,000,000 b 525,000,000 Nationwide Building Society 0.32%, 2/15/11 100,000,000 b 99,987,555 NRW Bank 0.32%—0.36%, 3/8/11—4/1/11 415,500,000 b 415,359,438 Societe Generale N.A. Inc. 0.40%, 4/6/11—5/5/11 300,000,000 299,738,333 Unicredit Delaware Inc. 0.47%, 2/17/11 250,000,000 b 249,947,778 Unicredit U.S. Finance Inc. 0.51%, 2/1/11 292,500,000 b 292,500,000 Westpac Banking Corp. 0.40%, 2/7/11 125,000,000 a,b 125,002,320 Total Commercial Paper (cost $4,247,185,521) Asset-Backed Commercial Paper—6.4% Amsterdam Funding Corp. 0.27%, 2/16/11 300,000,000 b 299,966,250 Atlantis One Funding Corp. 0.32%, 5/9/11 500,000,000 b 499,568,889 Cancara Asset Securitization 0.31%—0.46%, 4/18/11—7/20/11 750,000,000 b 748,756,667 FCAR Owner Trust, Ser. I 0.35%, 4/28/11 210,000,000 209,824,417 Govco 0.40%, 6/17/11 101,000,000 b 100,847,378 Total Asset-Backed Commercial Paper (cost $1,858,963,601) Corporate Notes—3.5% Credit Suisse 0.60%, 2/22/11 500,000,000 a 500,000,000 Merrill Lynch & Co. Inc. 0.35%, 2/1/11 500,000,000 500,000,000 Total Corporate Notes (cost $1,000,000,000) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits—12.7% Branch Banking & Trust Co. (Grand Cayman) 0.15%, 2/1/11 100,000,000 100,000,000 Citibank N.A. (Nassau) 0.20%, 2/1/11 200,000,000 200,000,000 Commerzbank (Grand Cayman) 0.17%, 2/1/11 1,200,000,000 1,200,000,000 Dexia Credit Local (Grand Cayman) 0.21%, 2/1/11 1,200,000,000 1,200,000,000 KBC Bank (Grand Cayman) 0.18%, 2/1/11 485,000,000 485,000,000 Nordea Bank Finland (Grand Cayman) 0.17%, 2/1/11 400,000,000 400,000,000 Northern Trust Co. (Grand Cayman) 0.17%, 2/1/11 100,000,000 100,000,000 Total Time Deposits (cost $3,685,000,000) U.S. Government Agencies—5.7% Federal Home Loan Bank 0.30%-0.35%, 2/1/11—8/19/11 900,000,000 a 899,797,058 Federal Home Loan Mortgage Corp. 0.39%, 2/1/11 500,000,000 a,c 499,706,604 Federal National Mortgage Association 0.39%, 2/1/11 250,000,000 a,c 249,907,451 Total U.S. Government Agencies (cost $1,649,411,113) Repurchase Agreements—9.8% Barclays Capital, Inc. 0.21%, dated 1/31/11, due 2/1/11 in the amount of $234,001,365 (fully collateralized by $225,444,400 U.S. Treasury Notes, 2.75%, due 10/31/13, value $238,680,004) 234,000,000 234,000,000 BNP Paribas 0.20%, dated 1/31/11, due 2/1/11 in the amount of $575,003,194 (fully collateralized by $568,846,100 U.S. Treasury Notes, 3.50%, due 5/15/20, value $586,500,097) 575,000,000 575,000,000 Citigroup Global Markets Holdings Inc. 0.35%, dated 1/31/11, due 2/1/11 in the amount of $150,001,458 (fully collateralized by $413,699,598 Corporate Bonds, 0%-5.81%, due 12/20/11-10/25/37, value $154,500,001) 150,000,000 150,000,000 Credit Suisse Securities LLC 0.21%, dated 1/31/11, due 2/1/11 in the amount of $240,001,400 (fully collateralized by $415,978,000 U.S. Treasury Strips, due 11/15/16-5/15/30, value $244,801,422) 240,000,000 240,000,000 The Funds 13 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities Inc. 0.21%, dated 1/31/11, due 2/1/11 in the amount of $500,002,917 (fully collateralized by $2,580,000 Asian Development Bank, 1.625%-4.50%, due 9/4/12-7/15/13, value $2,747,945, $218,130,000 Federal National Mortgage Association, 1%, due 9/23/13, value $218,890,304, $6,792,000 Financing Corp., 0%, due 9/26/18-9/26/19, value $5,039,475 and $433,925,000 Resolution Funding Corp., 0%, due 10/15/16-10/15/29, value $283,322,685) 500,000,000 500,000,000 HSBC USA Inc. 0.32%, dated 1/31/11, due 2/1/11 in the amount of $150,001,333 (fully collateralized by $142,512,000 Corporate Bonds, 0%-9.625%, due 2/15/11-5/1/40, value $154,500,961) 150,000,000 150,000,000 RBC Capital Markets 0.21%-0.325%, dated 1/31/11, due 2/1/11 in the amount of $590,004,208 (fully collateralized by $222,251,169 Corporate Bonds, 0%-13%, due 2/2/11-5/15/99, value $226,524,740, $22,358,173 Federal National Mortgage Association, 0%, due 10/25/32, value $24,435,695 and $333,328,500 U.S. Treasury Notes, 0.625%-3.125%, due 1/31/13-9/30/13, value $357,000,088) 590,000,000 590,000,000 Societe Generale 0.20%, dated 1/31/11, due 2/1/11 in the amount of $400,002,222 (fully collateralized by $145,837,400 U.S. Treasury Bills, due 7/14/11, value $145,735,897 and $258,092,200 U.S. Treasury Notes, 1.375%, due 5/15/12, value $262,264,189) 400,000,000 400,000,000 Total Repurchase Agreements (cost $2,839,000,000) Total Investments (cost $28,910,565,183) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2011, these securities amounted to $4,406,788,150 or 15.2% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 78.0 Asset-Backed/Banking 2.1 Repurchase Agreements 9.8 Asset-Backed/Single-Seller .7 U.S. Government Agencies 5.7 Asset-Backed/Multi-Seller Programs 3.6 † Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS January 31, 2011 Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit—38.9% Abbey National Treasury Services (Yankee) 0.40%, 2/15/11 100,000,000 100,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40%, 7/11/11 250,000,000 250,000,000 Barclays Bank 0.76%—0.81%, 2/9/11—2/28/11 300,000,000 a 300,000,000 Citibank N.A. 0.36%, 2/24/11 50,000,000 50,000,000 Credit Industriel et Commercial (Yankee) 0.45%, 4/8/11 25,000,000 25,002,289 Fortis Bank SA/NV (Yankee) 0.39%, 4/22/11 100,000,000 100,000,000 HSBC Bank PLC (London) 0.30%, 5/9/11 250,000,000 250,001,681 ING Bank (London) 0.29%, 2/18/11 50,000,000 50,000,000 Lloyds TSB Bank (Yankee) 0.34%—0.43%, 2/14/11—5/23/11 150,000,000 150,000,000 Mizuho Corporate Bank (Yankee) 0.28%, 2/4/11 150,000,000 150,000,000 Natixis (Yankee) 0.43%, 4/11/11 200,000,000 200,000,000 Nordea Bank Finland (Yankee) 0.29%, 4/7/11 190,000,000 190,000,000 Royal Bank of Scotland PLC (Yankee) 0.47%—0.48%, 4/26/11—7/11/11 350,000,000 350,000,000 Skandinaviska Enskilda Banken (Yankee) 0.35%, 4/11/11 50,000,000 b 50,000,000 Societe Generale (Yankee) 0.41%, 4/18/11 75,000,000 75,000,000 UBS (Yankee) 0.43%, 8/12/11 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,490,003,970) Commercial Paper—25.6% Banco Bilbao Vizcaya Argentaria 0.45%, 2/10/11 80,000,000 b 79,991,000 Bank of Nova Scotia 0.15%, 2/1/11 300,000,000 300,000,000 Deutsche Bank Financial LLC 0.40%, 2/14/11 100,000,000 99,985,556 DnB NOR Bank ASA 0.29%, 3/29/11 210,000,000 b 209,905,267 Fortis Funding LLC 0.48%, 6/13/11 150,000,000 b 149,736,000 The Funds 15 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Commercial Paper (continued) General Electric Capital Corp. 0.25%, 3/17/11 200,000,000 199,938,889 Intesa Funding LLC 0.35%, 2/16/11 250,000,000 249,963,542 JPMorgan Chase & Co. 0.35%, 2/1/11 250,000,000 b 250,000,000 Societe Generale N.A. Inc. 0.40%, 5/5/11 100,000,000 99,896,667 Total Commercial Paper (cost $1,639,416,921) Asset-Backed Commercial Paper—11.7% Argento Variable Funding LLC 0.32%, 2/2/11 65,000,000 b 64,999,422 Atlantis One Funding Corp. 0.32%, 5/9/11 200,000,000 b 199,827,555 CHARTA 0.55%, 2/3/11 65,000,000 b 64,998,014 CIESCO LLC 0.55%, 2/3/11 194,000,000 b 193,994,072 Govco 0.37%, 4/27/11 75,000,000 b 74,934,479 Solitaire Funding Ltd. 0.30%, 4/6/11 50,000,000 b 49,973,333 Windmill Funding Corp. 0.27%, 2/16/11 100,000,000 b 99,988,750 Total Asset-Backed Commercial Paper (cost $748,715,625) Corporate Note—3.9% Merrill Lynch & Co. Inc. 0.35%, 2/1/11 (cost $250,000,000) 250,000,000 U.S. Government Agencies—4.7% Federal Home Loan Mortgage Corp. 0.39%, 2/1/11 200,000,000 a,c 199,882,642 Federal National Mortgage Association 0.39%, 2/1/11 100,000,000 a,c 99,962,980 Total U.S. Government Agencies (cost $299,845,622) 16 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreements—15.1% Barclays Capital, Inc. 0.21%, dated 1/31/11, due 2/1/11 in the amount of $370,002,158 (fully collateralized by $338,255,700 U.S. Treasury Notes, 4.13%, due 5/15/15, value $377,400,061) 370,000,000 370,000,000 BNP Paribas 0.20%, dated 1/31/11, due 2/1/11 in the amount of $350,001,944 (fully collateralized by $310,948,600 U.S. Treasury Bonds, 4.38%-6.13%, due 8/15/29-5/15/40, value $357,000,098) 350,000,000 350,000,000 Citigroup Global Markets Holdings Inc. 0.35%, dated 1/31/11, due 2/1/11 in the amount of $100,000,972 (fully collateralized by $168,540,943 Federal National Mortgage Association, 6%-6.42%, due 11/25/30-1/25/41, value $23,216,073 and $604,185,852 Government National Mortgage Association, 2.50%-6.42%, due 2/20/35-9/16/40, value $78,783,928) 100,000,000 100,000,000 RBC Capital Markets 0.325%, dated 1/31/11, due 2/1/11 in the amount of $150,001,354 (fully collateralized by $236,403,325 Corporate Bonds, 0%-6.13%, due 12/1/35-7/1/47, value $154,500,000) 150,000,000 150,000,000 Total Repurchase Agreements (cost $970,000,000) Total Investments (cost $6,397,982,138) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2011, these securities amounted to $1,488,347,892 or 23.2% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 65.3 Asset-Backed/Banking 4.3 Repurchase Agreements 15.1 Finance 3.1 Asset-Backed/Multi-Seller Programs 7.4 U.S. Government Agencies 4.7 † Based on net assets. See notes to financial statements. The Funds 17 STATEMENT OF INVESTMENTS January 31, 2011 Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—56.1% Federal Farm Credit Bank: 2/2/11 0.06 65,000,000 64,999,892 9/14/11 0.24 150,000,000 149,775,000 10/3/11 0.26 10,700,000 10,933,024 11/1/11 0.25 85,000,000 84,998,087 11/4/11 0.40 25,000,000 a 24,967,546 2/6/12 0.44 80,000,000 a 79,925,126 3/29/12 0.35 50,000,000 a 49,988,312 Federal Home Loan Bank: 2/1/11 0.31 180,000,000 a 180,000,000 2/1/11 0.35 400,000,000 a 399,797,058 3/16/11 0.16 85,000,000 84,983,756 4/15/11 0.19 112,275,000 112,231,743 4/15/11 0.21 650,000,000 a 649,852,010 5/24/11 0.27 39,575,000 39,607,739 5/25/11 0.25 560,000,000 a 560,000,000 5/27/11 0.25 500,000,000 a 500,000,000 6/1/11 0.21 125,000,000 124,912,500 6/3/11 0.21 100,000,000 99,928,833 6/8/11 0.20 65,000,000 64,954,139 6/15/11 0.21 130,000,000 129,898,383 7/28/11 0.22 250,000,000 249,973,108 8/17/11 0.30 500,000,000 a 499,945,464 9/29/11 0.27 200,000,000 200,048,906 9/30/11 0.29 250,000,000 a 250,000,000 11/15/11 0.31 50,000,000 49,974,870 11/17/11 0.30 250,000,000 249,912,904 11/23/11 0.30 75,000,000 74,973,329 11/29/11 0.32 37,930,000 38,078,582 Federal Home Loan Mortgage Corp.: 2/14/11 0.25 199,488,000 b 199,469,991 2/19/11 0.30 305,810,000 a,b 305,654,196 2/22/11 0.22 990,483,000 b 990,357,938 2/23/11 0.25 485,292,000 b 485,217,858 3/16/11 0.16 25,000,000 b 24,995,222 3/21/11 0.16 100,000,000 b 99,978,667 4/26/11 0.20 250,000,000 b 249,883,333 5/25/11 0.25 250,000,000 b 249,803,819 5/26/11 0.25 520,000,000 b 519,588,333 5/27/11 0.25 190,000,000 b 189,848,264 6/21/11 0.22 100,000,000 b 99,914,444 6/27/11 0.21 50,000,000 b 49,957,417 7/12/11 0.21 175,000,000 b 174,835,646 7/19/11 0.24 188,000,000 b 187,789,440 7/26/11 0.24 150,000,000 b 149,825,000 9/14/11 0.24 400,000,000 b 399,404,687 9/29/11 0.24 250,000,000 b 249,600,000 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association: 2/1/11 0.36 287,445,000 a,b 287,632,258 2/1/11 0.39 601,485,000 a,b 601,262,333 2/17/11 0.11 500,000,000 b 499,975,556 3/15/11 0.24 245,908,000 b 247,406,481 6/1/11 0.21 85,714,000 b 85,654,000 8/1/11 0.21 500,000,000 b 499,472,083 9/6/11 0.25 250,000,000 b 249,623,264 11/15/11 0.28 72,242,000 b 75,137,655 11/23/11 0.28 100,000,000 b 100,586,179 Straight-A Funding LLC: 2/2/11 0.25 68,383,000 c 68,382,525 2/2/11 0.25 92,878,000 c 92,877,355 2/2/11 0.25 7,622,000 c 7,621,947 2/15/11 0.25 100,000,000 c 99,990,278 3/1/11 0.25 150,000,000 c 149,970,833 3/4/11 0.25 194,000,000 c 193,958,236 3/7/11 0.25 136,247,000 c 136,214,831 4/18/11 0.25 400,000,000 c 399,788,889 Total U.S. Government Agencies (cost $13,446,339,269) U.S. Treasury Bills—1.7% 2/3/11 (cost $399,997,222) 0.13 400,000,000 U.S. Treasury Notes—3.4% 8/1/11 0.26 100,000,000 100,358,349 8/31/11 0.28 204,000,000 209,153,087 9/30/11 0.27 500,000,000 502,396,133 Total U.S. Treasury Notes (cost $811,907,569) Repurchase Agreements—38.8% Barclays Capital, Inc. dated 1/31/11, due 2/1/11 in the amount of $338,001,972 (fully collateralized by $334,859,200 U.S. Treasury Notes, 1.75%, due 4/15/13, value $344,760,085) 0.21 338,000,000 338,000,000 BNP Paribas dated 1/31/11, due 2/1/11 in the amount of $950,005,278 (fully collateralized by $97,288,300 U.S. Treasury Bills, due 2/17/11-9/22/11, value $97,231,274 and $813,646,100 U.S. Treasury Notes, 0.63%-5.13%, due 2/28/11-9/30/17, value $871,768,838) 0.20 950,000,000 950,000,000 The Funds 19 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Credit Agricole Securities (USA) Inc. dated 1/31/11, due 2/1/11 in the amount of $1,700,010,389 (fully collateralized by $500,000,000 Federal Home Loan Bank, 0.35%-0.55%, due 4/12/11-7/6/11, value $501,819,875, $37,719,000 Federal Home Loan Mortgage Corp., 4.75%, due 11/17/15, value $42,642,608, $600,000,000 Federal National Mortgage Association, 1.13%-5%, due 7/30/12-3/15/16, value $671,984,743 and $360,700,200 U.S. Treasury Bonds, 8.75%, due 5/15/17-5/15/20, value $517,552,840) 0.22 1,700,000,000 1,700,000,000 Credit Suisse Securities LLC dated 1/31/11, due 2/1/11 in the amount of $1,090,006,358 (fully collateralized by $2,466,116,875 U.S. Treasury Strips, due 2/15/11-11/15/40, value $1,111,803,663) 0.21 1,090,000,000 1,090,000,000 Deutsche Bank Securities Inc. dated 1/31/11, due 2/1/11 in the amount of $900,005,250 (fully collateralized by $888,786,700 U.S. Treasury Notes, 0.50%-4%, due 7/31/12-2/15/14, value $918,000,064) 0.21 900,000,000 900,000,000 HSBC USA Inc. dated 1/31/11, due 2/1/11 in the amount of $1,000,005,556 (fully collateralized by $291,243,400 U.S. Treasury Bonds, 3.88%-4.50%, due 5/15/38-8/15/40, value $281,977,370, $519,196,500 U.S. Treasury Notes, 1.38%-4.88%, due 7/31/11-5/15/19, value $543,216,816 and $784,555,000 U.S. Treasury Strips, due 11/15/39-11/15/40, value $194,808,268) 0.20 1,000,000,000 1,000,000,000 JPMorgan Chase & Co. dated 1/31/11, due 2/1/11 in the amount of $250,001,667 (fully collateralized by $3,385,643,656 Federal National Mortgage Association 0.02%-16.10%, due 12/25/16-11/25/49, value $255,000,271) 0.24 250,000,000 250,000,000 Merrill Lynch & Co. Inc. dated 1/31/11, due 2/1/11 in the amount of $375,002,188 (fully collateralized by $238,820,700 U.S. Treasury Bills, due 6/23/11, value $238,675,497 and $142,748,700 U.S. Treasury Notes, 1%, due 12/31/11, value $143,824,505) 0.21 375,000,000 375,000,000 Morgan Stanley dated 1/31/11, due 2/1/11 in the amount of $315,001,750 (fully collateralized by $285,127,500 U.S. Treasury Inflation Protected Securities, 0.50%-3.38%, due 4/15/12-4/15/32, value $321,300,124) 0.20 315,000,000 315,000,000 20 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBC Capital Markets dated 1/31/11, due 2/1/11 in the amount of $1,000,005,833 (fully collateralized by $553,449,000 U.S. Treasury Bills, due 2/17/11-6/23/11, value $553,220,526, $22,706,200 U.S. Treasury Bonds, 7.50%, due 11/15/24, value $31,973,577 and $435,811,200 U.S. Treasury Notes, 1.13%-2%, due 1/15/12-10/31/15, value $434,805,954) 0.21 1,000,000,000 1,000,000,000 RBS Securities, Inc. dated 1/31/11, due 2/1/11 in the amount of $1,150,006,708 (fully collateralized by $1,173,727,000 U.S. Treasury Bills, due 3/17/11-1/12/12, value $1,173,003,799) 0.21 1,150,000,000 1,150,000,000 UBS Securities LLC dated 1/31/11, due 2/1/11 in the amount of $250,001,458 (fully collateralized by $255,075,600 U.S. Treasury Notes, due 4/14/11, value $255,000,098) 0.21 250,000,000 250,000,000 Total Repurchase Agreements (cost $9,318,000,000) Total Investments (cost $23,976,244,060) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2011, these securities amounted to $1,148,804,894 or 4.8% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 38.8 U.S. Treasury Notes 3.4 Federal Home Loan Mortgage Corp. 19.3 Federal Farm Credit Bank 1.9 Federal Home Loan Bank 19.0 U.S. Treasury Bills 1.7 Federal National Mortgage Association 11.0 Straight-A Funding LLC 4.9 † Based on net assets. See notes to financial statements. The Funds 21 STATEMENT OF INVESTMENTS January 31, 2011 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—61.2% Federal Farm Credit Bank: 2/2/11 0.06 50,000,000 49,999,917 2/23/11 0.25 100,000,000 a 99,956,626 3/28/11 0.20 65,000,000 64,980,139 4/5/11 0.21 50,000,000 49,982,062 6/27/11 0.21 50,000,000 49,957,417 7/8/11 0.25 40,000,000 39,956,389 7/23/11 0.27 74,500,000 a 74,477,879 2/6/12 0.44 75,000,000 a 74,929,806 5/24/12 0.31 50,000,000 a 49,993,359 7/25/12 0.33 225,000,000 a 224,932,662 Federal Home Loan Bank: 2/11/11 0.16 300,000,000 299,986,667 2/25/11 0.17 79,000,000 78,991,047 3/4/11 0.17 84,087,000 84,074,690 3/11/11 0.21 50,000,000 49,988,917 3/18/11 0.20 80,000,000 79,980,000 3/21/11 0.20 5,000,000 4,998,667 3/23/11 0.18 489,595,000 489,473,874 4/27/11 0.18 150,000,000 149,936,250 4/29/11 0.18 100,000,000 99,957,708 5/11/11 0.19 290,000,000 289,846,000 5/12/11 0.20 50,000,000 49,972,222 5/18/11 0.20 10,535,000 10,528,796 7/28/11 0.22 250,000,000 249,973,108 Total U.S. Government Agencies (cost $2,716,874,202) U.S. Treasury Bills—27.0% 2/10/11 0.14 221,000,000 220,992,403 2/17/11 0.14 300,000,000 299,981,067 2/24/11 0.10 277,000,000 276,983,187 3/10/11 0.16 400,000,000 399,936,278 Total U.S. Treasury Bills (cost $1,197,892,935) 22 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes—12.1% 2/28/11 0.16 260,000,000 260,138,351 8/1/11 0.19 125,000,000 125,492,110 8/1/11 0.19 150,000,000 153,446,964 Total U.S. Treasury Notes (cost $539,077,425) Total Investments (cost $4,453,844,562) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Federal Home Loan Bank 43.6 U.S. Treasury Notes 12.1 U.S. Treasury Bills 27.0 Federal Farm Credit Bank 17.6 † Based on net assets. See notes to financial statements. The Funds 23 STATEMENT OF INVESTMENTS January 31, 2011 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—.9% 2/3/11 (cost $99,999,681) 0.06 100,000,000 U.S. Treasury Notes—26.6% 3/31/11 0.22 100,000,000 100,719,535 5/2/11 0.26 300,000,000 300,455,720 5/2/11 0.27 150,000,000 151,702,390 5/31/11 0.23 550,000,000 558,323,276 8/1/11 0.25 550,000,000 562,512,847 9/30/11 0.27 100,000,000 100,481,097 9/30/11 0.28 200,000,000 205,563,137 10/31/11 0.25 200,000,000 201,118,239 10/31/11 0.23 250,000,000 258,140,845 11/30/11 0.26 100,000,000 100,401,464 11/30/11 0.31 300,000,000 310,385,935 Total U.S. Treasury Notes (cost $2,849,804,485) U.S. Treasury Strips—.6% U.S. Treasury Strips 8/1/11 (cost $62,108,663) 0.27 62,193,000 Repurchase Agreements—71.7% Barclays Capital, Inc. dated 1/31/11, due 2/1/11 in the amount of $778,004,538 (fully collateralized by $122,456,600 U.S. Treasury Bills, due 5/19/11, value $122,400,025 and $661,084,100 U.S. Treasury Notes, 0.38%-3.25%, due 8/31/12-6/30/17, value $671,160,067) 0.21 778,000,000 778,000,000 BNP Paribas dated 1/31/11, due 2/1/11 in the amount of $500,002,778 (fully collateralized by $504,852,900 U.S. Treasury Notes, 1%-1.38%, due 9/15/12-1/15/14, value $510,000,072) 0.20 500,000,000 500,000,000 Credit Agricole Securities (USA) Inc. dated 1/31/11, due 2/1/11 in the amount of $500,003,056 (fully collateralized by $342,076,600 U.S. Treasury Bonds, 7.63%-8.75%, due 5/15/20-11/15/22, value $510,000,001) 0.22 500,000,000 500,000,000 24 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Credit Suisse Securities LLC dated 1/31/11, due 2/1/11 in the amount of $420,002,450 (fully collateralized by $428,505,000 U.S. Treasury Bills, due 3/24/11-4/7/11, value $428,404,074) 0.21 420,000,000 420,000,000 Deutsche Bank Securities Inc. dated 1/31/11, due 2/1/11 in the amount of $350,002,042 (fully collateralized by $304,191,700 U.S. Treasury Bonds, 5%-6%, due 2/15/26-5/15/37, value $357,000,067) 0.21 350,000,000 350,000,000 Goldman, Sachs & Co. dated 1/31/11, due 2/1/11 in the amount of $100,000,583 (fully collateralized by $307,396,627 Government National Mortgage Association, 4%-7%, due 6/20/31-1/20/41, value $102,000,000) 0.21 100,000,000 100,000,000 HSBC USA Inc. dated 1/31/11, due 2/1/11 in the amount of $700,003,889 (fully collateralized by $283,302,500 U.S. Treasury Bonds, 4.75%-8%, due 11/15/16-2/15/37, value $379,751,098 and $327,120,200 U.S. Treasury Notes, 0.88%-3.38%, due 4/30/11-11/15/19, value $334,249,202) 0.20 700,000,000 700,000,000 JPMorgan Chase & Co. dated 1/31/11, due 2/1/11 in the amount of $760,004,222 (fully collateralized by $701,861,200 U.S. Treasury Notes, 2.75%-4.88%, due 8/15/16-2/15/19, value $775,202,836) 0.20 760,000,000 760,000,000 JPMorgan Chase & Co. dated 1/31/11, due 2/1/11 in the amount of $110,000,642 (fully collateralized by $113,439,491 Government National Mortgage Association, 0%-5.50%, due 9/15/39-1/15/52, value $112,200,278) 0.21 110,000,000 110,000,000 Merrill Lynch & Co. Inc. dated 1/31/11, due 2/1/11 in the amount of $160,000,933 (fully collateralized by $163,906,183 Government National Mortgage Association, 2.50%-6.50%, due 4/20/35-11/15/51, value $91,800,000 and $70,178,300 U.S. Treasury Notes, 1.38%, due 2/15/12, value $71,400,002) 0.21 160,000,000 160,000,000 RBC Capital Markets dated 1/31/11, due 2/1/11 in the amount of $1,100,006,417 (fully collateralized by $307,654,000 U.S. Treasury Bills, due 3/24/11, value $307,588,162, $168,000,000 U.S. Treasury Bonds, 7.88%, due 2/15/21, value $240,304,694 and $567,823,400 U.S. Treasury Notes, 0.63%-2%, due 1/31/13-1/31/16, value $574,107,224) 0.21 1,100,000,000 1,100,000,000 RBS Securities, Inc. dated 1/31/11, due 2/1/11 in the amount of $350,002,042 (fully collateralized by $357,096,000 U.S. Treasury Bills, due 3/24/11-4/28/11, value $357,004,785) 0.21 350,000,000 350,000,000 Societe Generale dated 1/31/11, due 2/1/11 in the amount of $500,002,778 (fully collateralized by $323,500,000 U.S. Treasury Inflation Protected Securities, 2%-3.63%, due 1/15/26-4/15/28, value $391,202,448 and $116,907,800 U.S. Treasury Notes, 1.38%, due 5/15/12, value $118,797,582) 0.20 500,000,000 500,000,000 The Funds 25 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Societe Generale dated 1/31/11, due 2/1/11 in the amount of $370,002,158 (fully collateralized by $654,395,303 Government National Mortgage Association, 4.50%-6.50%, due 4/15/36-12/20/40, value $377,400,000) 0.21 370,000,000 370,000,000 TD Securities (USA) LLC dated 1/31/11, due 2/1/11 in the amount of $995,006,081 (fully collateralized by $154,653,500 U.S. Treasury Bills, due 3/17/11-11/17/11, value $154,509,618, $266,647,400 U.S. Treasury Inflation Protected Securities, 1.25%-2.50%, due 7/15/13-1/15/29, value $299,625,648, $449,162,600 U.S. Treasury Notes, 0.63%-5.13%, due 6/30/11-11/15/20, value $452,927,386 and $291,104,000 U.S. Treasury Strips, due 5/15/21-11/15/39, value $107,837,435) 0.22 995,000,000 995,000,000 Total Repurchase Agreements (cost $7,693,000,000) Total Investments (cost $10,704,912,829) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 71.7 U.S. Treasury Strips .6 U.S. Treasury Notes 26.6 U.S. Treasury Bills .9 † Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS January 31, 2011 Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—80.1% 2/3/11 0.12 1,530,000,000 1,529,990,083 2/10/11 0.12 2,624,174,000 2,624,098,560 2/17/11 0.14 1,967,000,000 1,966,877,289 2/24/11 0.14 2,345,000,000 2,344,790,930 3/3/11 0.15 834,000,000 833,894,642 3/10/11 0.14 1,987,000,000 1,986,712,823 3/17/11 0.14 250,000,000 249,958,750 3/24/11 0.13 1,428,000,000 1,427,733,461 3/31/11 0.16 1,130,000,000 1,129,717,814 4/14/11 0.15 700,000,000 699,797,000 4/28/11 0.17 300,000,000 299,878,167 5/26/11 0.19 225,000,000 224,864,625 6/16/11 0.19 250,000,000 249,826,563 6/23/11 0.18 500,000,000 499,645,000 7/7/11 0.18 80,000,000 79,937,600 7/14/11 0.18 800,000,000 799,366,111 7/28/11 0.19 250,000,000 249,772,604 Total U.S. Treasury Bills (cost $17,196,862,022) U.S. Treasury Notes—22.9% 2/28/11 0.15 591,550,000 591,867,986 2/28/11 0.15 258,641,000 259,479,460 3/31/11 0.20 755,000,000 760,468,305 3/31/11 0.21 500,000,000 500,527,652 5/2/11 0.16 1,392,000,000 1,394,376,204 5/2/11 0.27 300,000,000 303,406,000 The Funds 27 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes (continued) 5/31/11 0.19 300,000,000 304,582,753 6/30/11 0.18 300,000,000 301,159,357 9/30/11 0.23 200,000,000 201,010,346 9/30/11 0.24 300,000,000 308,428,512 Total U.S. Treasury Notes (cost $4,925,306,575) Total Investments (cost $22,122,168,597) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 80.1 U.S. Treasury Notes 22.9 † Based on net assets. See notes to financial statements. 28 STATEMENT OF INVESTMENTS January 31, 2011 Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.5% Arizona—1.7% JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.29 2/7/11 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.35 2/7/11 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 2/7/11 7,600,000 a 7,600,000 California—2.0% California Statewide Communities Development Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.38 2/7/11 13,995,000 a,b 13,995,000 Irvine Assessment District Number 07-22, Limited Obligation Improvement Revenue (LOC; KBC Bank) 0.30 2/1/11 6,600,000 a 6,600,000 Colorado—.8% Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.49 2/7/11 2,765,000 a 2,765,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.49 2/7/11 2,435,000 a 2,435,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.31 2/7/11 2,940,000 a 2,940,000 Connecticut—2.0% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.29 2/7/11 7,300,000 a,b 7,300,000 Hamden, GO Notes, BAN 2.00 8/24/11 13,000,000 13,095,379 Delaware—1.8% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.25 2/7/11 10,000,000 a 10,000,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.26 2/7/11 8,525,000 a 8,525,000 District of Columbia—3.3% District of Columbia, Revenue (Carnegie Endowment for International Peace Issue) (LOC; Wells Fargo Bank) 0.28 2/7/11 13,000,000 a 13,000,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.30 2/4/11 10,000,000 10,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.32 2/7/11 10,715,000 a 10,715,000 Florida—6.6% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.38 2/7/11 13,230,000 a 13,230,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 20,000,000 20,030,768 The Funds 29 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Bank of America) 0.37 2/8/11 6,025,000 6,025,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Bank of America) 0.30 3/11/11 17,140,000 17,140,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.28 2/7/11 6,700,000 a 6,700,000 Halifax Hospital Medical Center, Hospital Improvement Revenue, Refunding (LOC; JPMorgan Chase Bank) 0.29 2/7/11 4,000,000 a 4,000,000 Georgia—3.9% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.35 5/25/11 10,000,000 10,000,000 Gwinnett County Development Authority, IDR (Suzanna’s Kitchen, Inc. Project) (LOC; Wells Fargo Bank) 0.46 2/7/11 5,000,000 a 5,000,000 Henry County School District, GO Notes 5.00 4/1/11 5,600,000 5,643,037 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Wells Fargo Bank) 0.31 3/10/11 10,000,000 10,000,000 Municipal Electric Authority of Georgia, CP (Project One) (LOC; Wells Fargo Bank) 0.28 2/9/11 8,922,000 8,922,000 Illinois—1.7% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.29 2/7/11 5,000,000 a 5,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 2/7/11 3,700,000 a 3,700,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.33 2/7/11 8,405,000 a 8,405,000 Indiana—2.4% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.38 2/7/11 3,005,000 a 3,005,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.31 2/7/11 2,135,000 a 2,135,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.38 2/7/11 3,200,000 a 3,200,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.33 2/7/11 6,000,000 a 6,000,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.44 2/7/11 10,000,000 a,b 10,000,000 Iowa—.4% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 4,000,000 4,029,737 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Kansas—.8% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.32 2/7/11 8,450,000 a 8,450,000 Kentucky—1.8% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 8,630,000 a 8,630,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 10,000,000 10,070,191 Louisiana—3.0% Ascension Parish, Revenue, CP (BASF SE) 0.49 3/17/11 9,000,000 9,000,000 Lake Charles Harbor and Terminal District, Revenue (Lake Charles Cogeneration LLC Project) 0.37 5/31/11 12,000,000 12,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp and LOC; FHLB) 0.33 2/7/11 10,000,000 a 10,000,000 Maryland—1.8% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.39 2/7/11 6,475,000 a 6,475,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.32 2/7/11 5,675,000 a 5,675,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.27 2/7/11 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Trust) 0.34 2/7/11 3,705,000 a 3,705,000 Massachusetts—4.5% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority—Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.41 2/7/11 9,975,000 a,b 9,975,000 Massachusetts, GO Notes, RAN 2.00 5/26/11 13,000,000 13,068,834 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.39 2/7/11 15,440,000 a,b 15,440,000 Massachusetts Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 2/7/11 7,380,000 a 7,380,000 Michigan—4.6% Michigan, GO Notes 2.00 9/30/11 8,000,000 8,082,729 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.32 4/6/11 4,000,000 4,000,000 Michigan Strategic Fund, LOR (The Kroger Company Recovery Zone Facilities Bond Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Limited) 0.30 2/7/11 9,500,000 a 9,500,000 The Funds 31 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; Bank of America) 0.44 2/7/11 1,900,000 a 1,900,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.34 2/7/11 4,180,000 a 4,180,000 University of Michigan, CP 0.28 2/16/11 8,795,000 8,795,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.30 2/7/11 10,270,000 a 10,270,000 Minnesota—1.8% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.30 2/7/11 7,000,000 a 7,000,000 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.31 2/7/11 3,150,000 a 3,150,000 University of Minnesota, CP 0.29 4/6/11 7,837,000 7,837,000 Nebraska—1.9% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.30 2/7/11 19,720,000 a 19,720,000 Nevada—2.8% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.31 2/7/11 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.31 2/7/11 6,600,000 a 6,600,000 Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.35 2/7/11 5,450,000 a 5,450,000 New Hampshire—.5% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.42 2/7/11 5,000,000 a 5,000,000 New Jersey—2.3% East Brunswick Township, GO Notes, BAN 2.50 4/27/11 10,500,000 10,546,924 New Brunswick Parking Authority, City-Guaranteed Subordinated Project Notes (Transit Village Parking Project) 2.00 3/1/11 3,000,000 3,001,957 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.31 2/7/11 10,000,000 a 10,000,000 New York—3.8% New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 8/4/11 25,000,000 25,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.30 2/7/11 9,000,000 a 9,000,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.32 2/1/11 4,300,000 a 4,300,000 32 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Carolina—3.5% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.31 2/7/11 29,600,000 a 29,600,000 Union County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.27 2/7/11 6,200,000 a 6,200,000 Ohio—3.3% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.31 2/7/11 5,055,000 a 5,055,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.39 2/7/11 1,905,000 a 1,905,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 0.45 2/18/11 10,000,000 10,000,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.41 2/7/11 7,870,000 a,b 7,870,000 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 9,000,000 9,027,360 Oklahoma—.6% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.75 3/1/11 6,000,000 6,000,000 Pennsylvania—5.9% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.46 2/7/11 2,920,000 a 2,920,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.29 2/7/11 10,405,000 a 10,405,000 Haverford Township School District, GO Notes (LOC; TD Bank) 0.27 2/7/11 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.34 2/7/11 7,300,000 a 7,300,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.44 2/7/11 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.46 2/7/11 2,400,000 a 2,400,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 0.44 2/7/11 5,100,000 a 5,100,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.29 3/7/11 10,000,000 10,000,000 York County, GO Notes, TRAN 1.00 4/29/11 3,000,000 3,004,335 South Carolina—4.4% Charleston County School District, GO Notes, TAN 2.00 4/1/11 20,000,000 20,054,700 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 2.00 4/15/11 25,000,000 25,080,924 The Funds 33 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee—1.5% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.30 2/1/11 2,900,000 a 2,900,000 Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 3,400,000 a 3,400,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.27 2/7/11 6,200,000 a 6,200,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 3,000,000 3,001,265 Texas—16.4% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.41 2/7/11 10,000,000 a 10,000,000 Cypress-Fairbanks Independent School District, TAN 1.50 2/15/11 10,000,000 10,004,169 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 0.39 2/7/11 3,660,000 a 3,660,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.35 4/5/11 13,000,000 13,000,000 Harris County, GO Notes, TAN 2.00 2/28/11 10,000,000 10,012,317 Houston, Utility System Revenue, CP (LOC; Barclays Bank PLC) 0.29 3/17/11 5,000,000 5,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.55 3/30/11 20,000,000 20,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.34 3/8/11 7,300,000 7,300,000 Port of Port Arthur Navigation District, Revenue, CP (BASF) 0.49 3/17/11 5,000,000 5,000,000 San Antonio, Sales Tax Revenue, CP (LOC; Bank of America) 0.29 2/17/11 5,000,000 5,000,000 Texas, GO Notes (Veterans’ Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.31 2/7/11 16,000,000 a 16,000,000 Texas, TRAN 2.00 8/31/11 10,000,000 10,095,206 Texas Department of Housing and Community Affairs, SFMR 0.30 2/7/11 52,600,000 a 52,600,000 Utah—.9% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.25 2/7/11 7,300,000 a 7,300,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.45 3/22/11 1,800,000 1,800,000 34 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Vermont—.9% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; JPMorgan Chase Bank) 0.38 3/10/11 9,000,000 9,000,000 Virginia—1.3% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 0.39 2/7/11 13,520,000 a 13,520,000 Washington—1.3% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.41 2/7/11 4,960,000 a 4,960,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.35 2/7/11 7,895,000 a 7,895,000 Wisconsin—2.5% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.40 2/7/11 6,250,000 a 6,250,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.33 2/7/11 19,660,000 a 19,660,000 Wyoming—1.5% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.29 2/7/11 15,000,000 a 15,000,000 U.S. Related—.3% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 2/7/11 3,320,000 a 3,320,000 Total Investments (cost $1,025,948,832) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% See footnotes on page 57. See notes to financial statements. The Funds 35 STATEMENT OF INVESTMENTS January 31, 2011 Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.0% New York—97.6% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.30 2/7/11 2,700,000 a 2,700,000 Attica, GO Notes, BAN 1.25 5/19/11 1,850,000 1,851,356 Babylon, GO Notes, BAN 1.50 4/15/11 4,000,000 4,008,425 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.45 2/7/11 11,340,000 a 11,340,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.45 2/7/11 655,000 a 655,000 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.28 2/7/11 6,945,000 a 6,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.28 2/7/11 5,245,000 a 5,245,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 7,645,000 a 7,645,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 9,065,000 a 9,065,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Trust) 0.34 2/7/11 13,330,000 a 13,330,000 Elmira City School District, GO Notes, BAN 1.50 6/30/11 8,500,000 8,512,006 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.45 2/7/11 225,000 a 225,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.45 2/7/11 3,185,000 a 3,185,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.41 2/7/11 2,900,000 a 2,900,000 Evans, GO Notes, BAN 1.25 10/6/11 2,125,000 2,127,833 Forestville Central School District, GO Notes, BAN 2.00 7/14/11 4,700,000 4,718,046 Fort Ann, GO Notes, BAN 1.50 8/26/11 3,000,000 3,005,858 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.45 2/7/11 1,710,000 a 1,710,000 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, State Personal Income Tax Revenue (Education)) (Liquidity Facility; JPMorgan Chase Bank) 0.29 2/7/11 7,000,000 a,b 7,000,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.41 2/7/11 2,170,000 a 2,170,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.29 4/6/11 30,900,000 30,900,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.30 3/8/11 18,800,000 18,800,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 2/7/11 20,000,000 a 20,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.26 2/1/11 4,000,000 a 4,000,000 36 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 2/7/11 10,000,000 a 10,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 2/7/11 34,700,000 a 34,700,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.32 3/8/11 15,000,000 15,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.29 4/6/11 10,000,000 10,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.34 2/7/11 14,310,000 a 14,310,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.34 2/7/11 2,175,000 a 2,175,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Trust) 0.49 2/7/11 1,950,000 a 1,950,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.45 2/7/11 310,000 a 310,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC— Robert Weslayan College Project) (LOC; M&T Trust) 0.35 2/7/11 2,600,000 a 2,600,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.34 2/7/11 8,000,000 a 8,000,000 New York City, GO Notes 5.00 8/1/11 7,360,000 7,528,223 New York City, GO Notes (Liquidity Facility; Bank of America) 0.28 2/1/11 1,800,000 a 1,800,000 New York City, GO Notes (LOC; Bank of America) 0.24 2/7/11 7,895,000 a 7,895,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.28 2/7/11 6,785,000 a 6,785,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.24 2/1/11 4,000,000 a 4,000,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.32 2/1/11 7,950,000 a 7,950,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.37 2/7/11 3,800,000 a 3,800,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.31 2/7/11 10,000,000 a,b 10,000,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.34 2/7/11 8,000,000 a 8,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Children’s Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 8,200,000 a 8,200,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York—Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.37 2/7/11 3,475,000 a 3,475,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 4,900,000 a 4,900,000 The Funds 37 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.34 2/7/11 5,970,000 a 5,970,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.32 2/7/11 9,470,000 a 9,470,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Trust) 0.47 2/7/11 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; BNP Paribas) 0.26 2/7/11 6,000,000 a 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Wells Fargo Bank) 0.25 2/7/11 15,000,000 a 15,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Westdeutsche Landesbank) 0.26 2/7/11 9,000,000 a 9,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 0.29 2/1/11 6,500,000 a 6,500,000 New York Job Development Authority, State-Guaranteed Special Purpose Bonds 5.00 3/1/11 1,200,000 1,203,949 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 8/4/11 35,000,000 35,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 21,500,000 21,500,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.30 2/7/11 35,000,000 a 35,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.25 2/7/11 5,000,000 a 5,000,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.26 2/7/11 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.29 2/7/11 4,420,000 a 4,420,000 New York State Dormitory Authority, Revenue (Saint John’s University) (LOC; JPMorgan Chase Bank) 0.28 2/7/11 10,315,000 a 10,315,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.28 2/7/11 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.27 2/7/11 10,175,000 a 10,175,000 New York State Housing Finance Agency, Housing Revenue (250 West 93rd Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.28 2/7/11 23,400,000 a 23,400,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wells Fargo Bank) 0.28 2/7/11 9,000,000 a 9,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.27 2/7/11 4,200,000 a 4,200,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Bank of America) 0.30 2/7/11 17,700,000 a 17,700,000 38 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Thruway Authority, General Revenue, BAN 2.50 7/15/11 4,595,000 4,637,800 New York State Thruway Authority, General Revenue, BAN 4.00 7/15/11 14,975,000 15,217,986 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/11 1,000,000 1,007,589 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 2.00 3/15/11 15,345,000 15,375,829 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.44 2/7/11 2,120,000 a 2,120,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; FHLB) 0.49 2/7/11 6,345,000 a 6,345,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.45 2/7/11 2,400,000 a 2,400,000 Port Authority of New York and New Jersey, CP 0.32 3/7/11 25,000,000 25,000,000 Port Authority of New York and New Jersey, CP 0.32 3/14/11 5,000,000 5,000,000 Port Authority of New York and New Jersey, CP 0.33 4/29/11 5,010,000 5,010,000 Port Authority of New York and New Jersey, CP 0.33 5/5/11 20,000,000 20,000,000 Port Authority of New York and New Jersey, CP 0.34 6/8/11 15,890,000 15,890,000 Port Authority of New York and New Jersey, Equipment Notes 0.35 2/7/11 10,500,000 a 10,500,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 2/1/11 5,200,000 a 5,200,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.32 2/1/11 19,900,000 a 19,900,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank NA) 0.26 2/7/11 3,480,000 a 3,480,000 Schenectady, GO Notes, BAN 1.50 5/20/11 5,000,000 5,003,635 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.34 2/7/11 5,435,000 a 5,435,000 South Country Central School District at Brookhaven, GO Notes, TAN 1.50 6/30/11 3,500,000 3,507,799 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Trust) 0.35 2/7/11 2,410,000 a 2,410,000 Ticonderoga Central School District, GO Notes, BAN 2.00 6/24/11 7,300,000 7,323,979 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.44 2/7/11 1,025,000 a 1,025,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.32 2/7/11 5,400,000 a 5,400,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.44 2/7/11 30,000,000 a 30,000,000 The Funds 39 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) U.S. Related—2.4% Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.26 2/7/11 6,200,000 a 6,200,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 2/7/11 6,800,000 a 6,800,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.30 2/7/11 7,000,000 a,b 7,000,000 Total Investments (cost $827,885,313) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% See footnotes on page 57. See notes to financial statements. 40 STATEMENT OF INVESTMENTS January 31, 2011 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.4% Alabama—.8% University of Alabama Board of Trustees, Revenue (University of Alabama at Birmingham Hospital) (LOC; Bank of America) 0.33 2/7/11 25,000,000 a 25,000,000 Arizona—.7% Arizona Health Facilities Authority, HR (Phoenix Children’s Hospital) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.48 2/7/11 9,875,000 a,b 9,875,000 Arizona Health Facilities Authority, HR (Phoenix Children’s Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.39 2/7/11 12,395,000 a,b 12,395,000 California—1.1% Irvine Assessment District Number 07-22, Limited Obligation Improvement Revenue (LOC; KBC Bank) 0.30 2/1/11 12,475,000 a 12,475,000 Los Angeles Department of Airports, Airport Revenue, CP (LOC: Citibank NA and State Street Bank and Trust Co.) 0.31 3/9/11 17,500,000 17,500,000 Orange County Sanitation District, COP, Refunding (Liquidity Facility; Lloyds TSB Bank PLC) 0.30 2/1/11 4,300,000 a 4,300,000 Colorado—3.3% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (YMCA of the Rockies Project) (LOC; Bank of America) 0.32 2/1/11 8,000,000 a 8,000,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.29 2/7/11 9,700,000 a 9,700,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 2/7/11 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.30 2/7/11 65,300,000 a 65,300,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.31 2/7/11 7,900,000 a 7,900,000 Connecticut—.5% Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.36 2/7/11 4,560,000 a 4,560,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.29 2/7/11 11,850,000 a,b 11,850,000 Delaware—.6% Delaware Economic Development Authority, Multi-Family Revenue (School House Trust Project) (LOC; HSBC Bank USA) 0.45 2/7/11 11,500,000 a 11,500,000 Delaware Health Facilities Authority, Revenue, CP (Christiana Care Health Services) 0.28 2/14/11 8,000,000 8,000,000 District of Columbia—2.8% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.29 2/7/11 50,000,000 a,b 50,000,000 District of Columbia, Revenue (American Legacy Foundation Issue) 0.28 2/7/11 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.54 2/7/11 6,350,000 a 6,350,000 District of Columbia, Revenue (Carnegie Endowment for International Peace Issue) (LOC; Wells Fargo Bank) 0.28 2/7/11 20,250,000 a 20,250,000 The Funds 41 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida—5.9% Capital Trust Agency, MFHR (Brittany Bay Apartments—Waterman’s Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.32 2/7/11 22,925,000 a,b 22,925,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 77,150,000 77,281,428 Florida Local Governmental Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.30 3/11/11 16,895,000 16,895,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.26 2/7/11 2,500,000 a 2,500,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.32 5/5/11 12,050,000 12,050,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.35 2/7/11 9,300,000 a 9,300,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.30 2/7/11 51,430,000 a 51,430,000 Georgia—2.9% Atlanta, Airport General Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.33 2/7/11 10,000,000 a,b 10,000,000 Douglas County School District, GO Notes 5.00 4/1/11 3,000,000 3,023,010 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wells Fargo Bank) 0.29 2/7/11 14,200,000 a 14,200,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.32 2/7/11 25,365,000 a,b 25,365,000 Georgia, GO Notes 5.00 3/1/11 3,345,000 3,357,488 Georgia, GO Notes 6.80 3/1/11 7,500,000 7,538,020 Henry County School District, GO Notes 5.00 4/1/11 6,900,000 6,953,254 Municipal Electric Authority of Georgia, CP (Project One) (LOC; Wells Fargo Bank) 0.28 2/9/11 20,000,000 20,000,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 5,040,000 a 5,040,000 Illinois—3.5% Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.32 3/8/11 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.30 2/7/11 5,500,000 a 5,500,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 2,300,000 a 2,300,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.31 2/7/11 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.35 2/7/11 3,250,000 a 3,250,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana—1.2% Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.33 2/7/11 15,000,000 a 15,000,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.26 2/7/11 5,000,000 a 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.22 2/7/11 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.44 2/7/11 13,000,000 a,b 13,000,000 Iowa—.1% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.30 6/1/11 4,225,000 c 4,334,372 Kentucky—.5% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.43 2/7/11 16,305,000 a,b 16,305,000 Louisiana—2.1% Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; Bank of America) 0.34 2/7/11 11,520,000 a 11,520,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Bank of America) 0.48 2/7/11 30,840,000 a,b 30,840,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.28 2/7/11 15,575,000 a 15,575,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.29 2/7/11 9,090,000 a 9,090,000 Maine—1.3% Falmouth, GO Notes, BAN 1.00 6/1/11 30,000,000 30,066,240 Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 11,090,000 a 11,090,000 Maryland—1.7% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.32 2/7/11 3,200,000 a 3,200,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.27 2/7/11 12,100,000 a 12,100,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.41 2/7/11 2,060,000 a 2,060,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.34 2/7/11 6,655,000 a 6,655,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Trust) 0.36 2/7/11 1,965,000 a 1,965,000 The Funds 43 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.29 2/7/11 9,690,000 a 9,690,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland Bio Park 3, LLC Facility) (LOC; M&T Trust) 0.34 2/7/11 20,000,000 a 20,000,000 Massachusetts—3.7% Massachusetts, GO Notes, RAN 2.00 4/28/11 20,000,000 20,079,441 Massachusetts, GO Notes, RAN 2.00 5/26/11 36,000,000 36,190,618 Massachusetts Bay Transportation Authority, GO Notes (General Transportation System) (Liquidity Facility; Dexia Credit Locale) 0.31 2/7/11 19,150,000 a 19,150,000 Massachusetts Development Finance Agency, Revenue (The Marine Biological Laboratory Issue) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 10,100,000 a 10,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Liquidity Facility; Bank of America) 0.30 2/7/11 35,690,000 a 35,690,000 Michigan—6.6% Board of Trustees of the Michigan State University, CP 0.27 2/22/11 16,000,000 16,000,000 Deutsche Bank Spears/Lifers Trust (Royal Oak Hospital Finance Authority, HR, Refunding (William Beaumont Hospital Obligated Group)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 2/7/11 16,705,000 a,b 16,705,000 Michigan, GO Notes 2.00 9/30/11 55,000,000 55,568,760 Michigan Finance Authority, State Aid Revenue Notes 2.00 8/19/11 15,000,000 15,097,340 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 2/3/11 37,500,000 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 4/6/11 38,840,000 38,840,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.31 4/6/11 15,000,000 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.32 4/6/11 13,000,000 13,000,000 University of Michigan, CP 0.29 3/7/11 8,305,000 8,305,000 Minnesota—1.8% RBC Municipal Products Inc. Trust (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 2/7/11 10,000,000 a,b 10,000,000 University of Minnesota, CP 0.27 2/22/11 18,000,000 18,000,000 University of Minnesota, CP 0.27 2/22/11 12,000,000 12,000,000 University of Minnesota, CP 0.28 2/23/11 15,175,000 15,175,000 University of Minnesota, CP 0.29 4/6/11 4,250,000 4,250,000 Missouri—.8% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 25,100,000 a 25,100,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Nebraska—.8% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.28 2/7/11 25,000,000 a 25,000,000 Nevada—1.8% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.36 2/7/11 9,770,000 a,b 9,770,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.32 2/2/11 47,600,000 47,600,000 New Hampshire—.3% New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; TD Bank) 0.26 2/7/11 9,795,000 a 9,795,000 New Jersey—2.5% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.33 2/7/11 82,745,000 a 82,745,000 New Mexico—.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wells Fargo Bank) 0.36 2/7/11 6,000,000 a 6,000,000 New York—6.5% Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 2/7/11 23,150,000 a 23,150,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 2/7/11 14,615,000 a 14,615,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 2/7/11 13,500,000 a 13,500,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 2/7/11 35,720,000 a 35,720,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.34 2/7/11 26,000,000 a 26,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 8/4/11 70,000,000 70,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 10,000,000 10,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.30 2/7/11 10,000,000 a 10,000,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca Inc. Project) (LOC; M&T Trust) 0.39 2/7/11 10,000,000 a 10,000,000 North Carolina—.9% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 5,000,000 a 5,000,000 The Funds 45 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Carolina (continued) Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.36 2/7/11 3,400,000 a 3,400,000 Union County, GO Notes, Refunding (Liquidity Facility; Branch Banking and Trust Co.) 0.27 2/7/11 19,505,000 a 19,505,000 Ohio—3.8% Akron, GO Notes, BAN (Various Purpose) 1.13 12/8/11 4,715,000 4,735,864 Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.31 2/7/11 5,200,000 a 5,200,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.32 2/7/11 8,000,000 a 8,000,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 2/7/11 59,400,000 a 59,400,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.32 3/1/11 13,000,000 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.35 8/9/11 20,000,000 20,000,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.41 2/7/11 14,300,000 a,b 14,300,000 Oklahoma—1.4% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.30 2/7/11 22,300,000 a 22,300,000 Oklahoma Development Finance Authority, Revenue, CP (Integris Baptist Medical Center) 0.32 3/17/11 23,650,000 23,650,000 Oregon—.4% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.31 2/7/11 5,370,000 a 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.31 2/7/11 8,475,000 a 8,475,000 Pennsylvania—14.0% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.49 7/13/11 5,000,000 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.32 2/7/11 8,600,000 a 8,600,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.34 2/7/11 11,190,000 a 11,190,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.34 2/7/11 6,465,000 a 6,465,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.34 2/7/11 92,475,000 a 92,475,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 8,600,000 a 8,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 10,500,000 a 10,500,000 46 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 10,600,000 a 10,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 15,700,000 a 15,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 11,800,000 a 11,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 12,200,000 a 12,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 9,400,000 a 9,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 2/7/11 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.34 2/7/11 16,305,000 a 16,305,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.34 2/7/11 9,700,000 a 9,700,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.29 2/7/11 33,406,000 a 33,406,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.34 2/7/11 7,970,000 a 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Trust) 0.34 2/7/11 595,000 a 595,000 Pennsylvania Housing Finance Agency, SFMR 0.45 9/22/11 8,000,000 8,000,000 Pennsylvania Turnpike Commission, Registration Fee Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.30 2/7/11 19,550,000 a 19,550,000 Philadelphia, GO Notes, TRAN 2.00 6/30/11 52,000,000 52,274,054 Ridley School District, GO Notes (LOC; TD Bank) 0.29 2/7/11 2,900,000 a 2,900,000 Schuylkill County Industrial Development Authority, RRR, Refunding (WPS Westwood Generation, LLC Project) (LOC; JPMorgan Chase Bank) 0.29 2/7/11 22,000,000 a 22,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.29 3/7/11 15,000,000 15,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.29 4/8/11 20,000,000 20,000,000 Wallingford-Swarthmore School District, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.40 2/7/11 10,000,000 a 10,000,000 The Funds 47 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.34 2/7/11 3,765,000 a 3,765,000 South Carolina—2.8% Charleston County School District, GO Notes 1.50 3/1/11 40,500,000 40,538,672 Saint Peters Parish/Jasper County Public Facilities Corporation, Installment Purchase Revenue, BAN (County Office Building Projects) 2.00 11/1/11 5,000,000 5,027,850 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.30 2/7/11 44,625,000 a 44,625,000 Tennessee—8.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.30 2/7/11 49,425,000 a 49,425,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 9,690,000 a 9,690,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 2/7/11 48,225,000 a 48,225,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.22 2/7/11 25,355,000 a 25,355,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.22 2/7/11 18,460,000 a 18,460,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.33 2/7/11 18,000,000 a 18,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.34 2/7/11 14,640,000 a,b 14,640,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.34 2/7/11 53,990,000 a,b 53,990,000 Tennessee, CP 0.29 3/9/11 25,810,000 25,810,000 Texas—9.7% Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.31 2/1/11 5,450,000 a 5,450,000 Harris County, GO Notes, TAN 2.00 2/28/11 32,000,000 32,039,416 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.37 8/4/11 22,500,000 22,500,000 Harris County Metropolitan Transportation Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.30 3/9/11 13,250,000 13,250,000 48 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Houston, Utility System Revenue, CP (LOC; Bank of Nova Scotia) 0.33 3/15/11 10,000,000 10,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.55 3/30/11 55,000,000 55,000,000 JPMorgan Chase Putters/Drivers Trust (Texas, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.27 2/1/11 3,000,000 a,b 3,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.34 3/8/11 20,000,000 20,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.41 2/7/11 7,000,000 a,b 7,000,000 RBC Municipal Products Inc. Trust (Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 2/7/11 17,000,000 a,b 17,000,000 RBC Municipal Products Inc. Trust (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 2/7/11 21,000,000 a,b 21,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.25 2/7/11 6,500,000 a 6,500,000 Texas, TRAN 2.00 8/31/11 61,000,000 61,583,049 Texas A&M University Board of Regents, Revenue, CP 0.30 6/9/11 4,500,000 4,500,000 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.28 2/7/11 26,180,000 a 26,180,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.28 2/7/11 10,940,000 a,b 10,940,000 Utah—2.2% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 2/7/11 39,600,000 a 39,600,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.25 2/7/11 24,700,000 a 24,700,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 2/7/11 6,400,000 a 6,400,000 Virginia—.4% Richmond, CP (Liquidity Facility; Bank of America) 0.34 2/10/11 12,000,000 12,000,000 Washington—.2% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.36 2/7/11 6,060,000 a,b 6,060,000 Wisconsin—.4% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.39 2/7/11 6,500,000 a 6,500,000 The Funds 49 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Wisconsin (continued) Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.29 2/7/11 6,340,000 a 6,340,000 U.S. Related—1.8% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 2/7/11 40,000,000 a 40,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.30 2/7/11 18,815,000 a,b 18,815,000 Total Investments (cost $3,269,169,876) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% See footnotes on page 57. See notes to financial statements. 50 STATEMENT OF INVESTMENTS January 31, 2011 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.4% California—97.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.32 2/7/11 14,485,000 a 14,485,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.30 2/7/11 13,400,000 a 13,400,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.38 2/7/11 765,000 a 765,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.34 2/7/11 15,290,000 a 15,290,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.35 2/7/11 2,670,000 a 2,670,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.35 2/7/11 2,900,000 a 2,900,000 Alameda Unified School District, GO Notes, TRAN 2.00 6/30/11 2,600,000 2,610,504 California Department of Water Resources, Power Supply Revenue 5.50 5/1/11 2,000,000 2,025,150 California Economic Development Financing Authority, Revenue, Refunding (KQED, Inc. Project) (LOC; Wells Fargo Bank) 0.61 2/7/11 200,000 a 200,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.32 2/7/11 4,000,000 a 4,000,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.32 2/7/11 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.37 2/7/11 10,000,000 a 10,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.32 2/7/11 10,000,000 a 10,000,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West Loan Program) (LOC; Bank of America) 0.30 2/7/11 1,800,000 a 1,800,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.32 2/7/11 2,440,000 a 2,440,000 California Infrastructure and Economic Development Bank, Revenue (Saddleback Valley Christian Schools Project) (LOC; FHLB) 0.32 2/7/11 5,000,000 a 5,000,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.38 2/7/11 1,000,000 a 1,000,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.38 2/7/11 670,000 a 670,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.29 2/7/11 9,700,000 a 9,700,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.32 2/7/11 1,125,000 a 1,125,000 The Funds 51 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.35 2/7/11 2,745,000 a 2,745,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.32 2/7/11 10,010,000 a 10,010,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.35 2/7/11 3,140,000 a 3,140,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.32 2/7/11 9,415,000 a 9,415,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.32 2/7/11 3,640,000 a 3,640,000 California School Cash Reserve Program Authority, Revenue 2.00 6/1/11 7,545,000 7,571,684 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 7/8/11 2,200,000 2,200,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.38 7/18/11 7,000,000 7,000,000 California Statewide Communities Development Authority, TRAN (County of Yolo) 2.00 6/30/11 5,400,000 5,421,817 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 2/7/11 9,255,000 a,b 9,255,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.29 2/7/11 3,450,000 a,b 3,450,000 Irvine Assessment District Number 05-21, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.29 2/1/11 3,300,000 a 3,300,000 Irvine Assessment District Number 97-17, Limited Obligation Improvement Bonds (LOC; State Street Bank and Trust Co.) 0.29 2/1/11 1,400,000 a 1,400,000 Los Angeles, GO Notes, TRAN 2.00 6/30/11 16,400,000 16,491,785 Los Angeles, Wastewater System Subordinate Revenue, Refunding 5.00 6/1/11 975,000 989,515 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.29 2/1/11 5,800,000 a 5,800,000 52 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Poway Unified School District Public Financing Authority, LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.50 2/7/11 18,600,000 a 18,600,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.45 2/7/11 1,240,000 a,b 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 0.60 2/7/11 4,215,000 a,b 4,215,000 Ravenswood City School District, GO Notes, TRAN 1.75 7/1/11 2,000,000 2,005,688 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.29 2/7/11 5,900,000 a 5,900,000 Roseville Joint Union High School District, COP (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.50 2/7/11 1,235,000 a 1,235,000 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.37 2/7/11 13,000,000 a,b 13,000,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.29 2/7/11 2,185,000 a 2,185,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.35 2/7/11 1,480,000 a 1,480,000 U.S. Related—3.1% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.30 2/7/11 7,815,000 a,b 7,815,000 Total Investments (cost $253,806,143) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% See footnotes on page 57. See notes to financial statements. The Funds 53 STATEMENT OF INVESTMENTS January 31, 2011 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.2% New York—97.8% Babylon, GO Notes, BAN 1.50 4/15/11 1,600,000 1,603,370 Bayville, GO Notes, BAN 1.50 3/24/11 1,814,500 1,816,136 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 3,250,000 a 3,250,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 4,400,000 a 4,400,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.53 2/7/11 4,255,000 a 4,255,000 Elmira City School District, GO Notes, BAN 1.50 6/30/11 2,260,000 d 2,263,192 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith’s College Project) (LOC; U.S. Bank NA) 0.35 2/7/11 460,000 a 460,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.47 2/7/11 2,130,000 a 2,130,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.29 2/1/11 2,895,000 a 2,895,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.34 2/7/11 1,130,000 a 1,130,000 Monroe County Industrial Development Agency, Revenue (Collegiate Housing Foundation —Rochester, L.L.C.—Rochester Institute of Technology Project) (LOC; Wells Fargo Bank) 0.29 2/7/11 3,500,000 a,d 3,500,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.51 2/7/11 1,445,000 a,d 1,445,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (Village Center for Care) (LOC; Bank of America) 0.35 2/7/11 2,620,000 a 2,620,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; FHLB) 0.27 2/7/11 14,900,000 a,d 14,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wells Fargo Bank) 0.29 2/7/11 12,480,000 a,d 12,480,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.33 2/7/11 4,450,000 a,d 4,450,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.34 2/7/11 4,400,000 a 4,400,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.34 2/7/11 3,200,000 a 3,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; BNP Paribas) 0.26 2/7/11 3,500,000 a 3,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 2/1/11 3,100,000 a 3,100,000 54 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.31 2/1/11 2,000,000 a 2,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; JPMorgan Chase Bank) 0.27 2/1/11 1,000,000 a 1,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 8/4/11 6,000,000 6,000,000 New York Local Government Assistance Corporation, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.27 2/7/11 6,000,000 a 6,000,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.29 2/7/11 3,915,000 a 3,915,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; FHLB) 0.26 2/7/11 3,100,000 a,d 3,100,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; FHLB) 0.27 2/7/11 5,625,000 a,d 5,625,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; HSBC Bank USA) 0.26 2/7/11 6,600,000 a 6,600,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) (Liquidity Facility; Citibank NA) 0.29 2/7/11 4,300,000 a,b 4,300,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.50 3/15/11 500,000 502,238 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.28 2/7/11 2,300,000 a 2,300,000 New York State Thruway Authority, General Revenue, BAN 2.50 7/15/11 200,000 201,751 New York State Thruway Authority, General Revenue, BAN 3.00 7/15/11 400,000 404,228 New York State Thruway Authority, General Revenue, BAN 4.00 7/15/11 1,590,000 1,613,482 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 5.00 3/15/11 500,000 502,582 Olean, GO Notes, BAN 1.50 8/11/11 1,500,000 1,501,503 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.34 2/7/11 1,000,000 a 1,000,000 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.00 9/1/11 500,000 513,082 Port Authority of New York and New Jersey, Equipment Notes 0.35 2/7/11 2,800,000 a 2,800,000 Ramapo, GO Notes, BAN 2.00 12/13/11 2,500,000 2,526,762 Sag Harbor Union Free School District, GO Notes, TAN 1.50 6/23/11 1,200,000 d 1,201,843 Schenectady, GO Notes, BAN 1.50 5/20/11 5,600,000 5,604,072 The Funds 55 STATEMENT OF INVESTMENTS (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Springs Union Free School District, GO Notes, TAN 1.50 6/30/11 1,100,000 d 1,104,028 Sullivan County, GO Notes, TAN 1.00 3/10/11 1,500,000 1,500,761 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Trust) 0.35 2/7/11 1,800,000 a 1,800,000 Ticonderoga Central School District, GO Notes, BAN 2.00 6/24/11 1,228,175 d 1,232,209 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.32 2/7/11 2,055,000 a,d 2,055,000 U.S. Related—2.4% Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.40 2/7/11 3,480,000 a,b 3,480,000 Total Investments (cost $148,181,239) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% See footnotes on page 57. See notes to financial statements. 56 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Summary of Combined Ratings (Unaudited) Value (%) † Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Fitch or Moody’s or Standard & Poor’s Plus Management Management Management Management F1+, F1 VMIG1, MIG1, P1 SP1+, SP1, A1+, A1 89.8 80.5 92.2 98.1 83.8 AAA, AA, A e Aaa, Aa, A e AAA, AA, A e 4.9 15.4 7.6 1.9 1.0 Not Rated f Not Rated f Not Rated f 5.3 4.1 .2 — 15.2 † Based on total investments. a Variable rate demand note—rate shown is the interest rate in effect at January 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2011, Dreyfus Municipal Cash Management Plus amounted to $73,080,000 or 7.2%, Dreyfus NewYork Municipal Cash Management amounted to $24,000,000 or 2.9%, Dreyfus Tax Exempt Cash Management amounted to $423,375,000 or 13.0%, Dreyfus California AMT-Free Municipal Cash Management amounted to $38,975,000 or 15.4% and Dreyfus NewYork AMT-Free Municipal Cash Management amounted to $7,780,000 or 5.3% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d At January 31, 2011, Dreyfus NewYork AMT-Free Municipal Cash Management had $53,356,272 or 36.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. e Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Funds 57 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) January 31, 2011 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at value—Note 1(a,b) † 28,910,565 a 6,397,982 a 23,976,244 a 4,453,845 10,704,913 a 22,122,169 Cash 18,017 15,765 29,970 22,419 4,874 40,140 Interest receivable 13,321 1,463 14,536 1,112 18,207 35,823 Prepaid expenses and other assets 93 157 111 105 80 120 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 6,075 1,343 4,709 705 1,889 3,045 Payable for investment securities purchased — 652,679 Payable for shares of Beneficial Interest/Common Stock redeemed 6,777 9,924 30,085 34,668 3,752 73,266 Accrued expenses 158 48 176 108 113 80 Net Assets ($) Composition of Net Assets ($): Paid-in capital 28,928,868 6,405,204 23,985,913 4,442,000 10,722,310 21,469,124 Accumulated net realized gain (loss) on investments 118 (1,152) (22) — 10 58 Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 24,512,113 4,741,039 20,528,937 2,791,718 7,944,134 15,015,741 Shares Outstanding 24,512,011 4,741,892 20,528,984 2,791,721 7,944,125 15,015,701 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 2,948,841 735,171 1,704,545 556,952 1,823,005 3,214,724 Shares Outstanding 2,948,833 735,302 1,704,549 556,952 1,823,004 3,214,718 Net Asset Value Per Share ($) 58 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 791,969 693,485 1,091,277 561,280 422,308 1,053,916 Shares Outstanding 791,969 693,610 1,091,278 561,281 422,309 1,053,913 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 615,906 225,043 530,807 476,337 418,139 2,163,418 Shares Outstanding 615,899 225,084 530,808 476,337 418,138 2,163,409 Net Asset Value Per Share ($) Service Shares Net Assets ($) — 4,138 — — 5,170 — Shares Outstanding — 4,139 — — 5,170 — Net Asset Value Per Share ($) — Select Shares Net Assets ($) — 5,175 — — 19,108 — Shares Outstanding — 5,176 — — 19,108 — Net Asset Value Per Share ($) — Agency Shares Net Assets ($) 60,157 1 130,325 55,713 38,280 21,383 Shares Outstanding 60,156 1 130,325 55,712 38,280 21,383 Net Asset Value Per Share ($) Premier Shares Net Assets ($) — 52,176 — Shares Outstanding — 52,176 — Net Asset Value Per Share ($) — † Investments at cost ($) 28,910,565 6,397,982 23,976,244 4,453,845 10,704,913 22,122,169 a Amount includes repurchase agreements of $2,839,000, $970,000, $9,318,000 and $7,693,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). See notes to financial statements. The Funds 59 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) January 31, 2011 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at value—Note 1(a,b) † 1,025,949 827,885 3,269,170 253,806 148,181 Cash 9,991 2,587 3,949 — 3,898 Interest receivable 2,153 887 5,250 523 214 Prepaid expenses 45 30 79 6 10 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 301 214 771 76 43 Cash overdraft due to Custodian — — — 1,416 — Payable for shares of Beneficial Interest redeemed 9,898 3,404 3,071 — 902 Payable for investment securities purchased 7,126 — 18,262 — 3,480 Accrued expenses 53 45 96 45 10 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,020,770 827,723 3,256,248 252,798 147,868 Accumulated net realized gain (loss) on investments (10) 3 — — a — Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) 362,874 459,347 2,830,672 135,333 80,529 Shares Outstanding 362,767 459,347 2,830,672 135,328 80,509 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 258,689 299,227 344,181 56,114 50,133 Shares Outstanding 258,615 299,227 344,181 56,112 50,121 Net Asset Value Per Share ($) Administrative Shares Net Assets ($) 376,666 47,354 72,419 13,569 7,961 Shares Outstanding 376,562 47,354 72,419 13,568 7,959 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 22,516 21,797 8,932 47,781 10 Shares Outstanding 22,510 21,797 8,932 47,778 10 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 15 1 44 1 — Shares Outstanding 15 1 44 1 — Net Asset Value Per Share ($) — Classic Shares Net Assets ($) — 9,235 Shares Outstanding — 9,233 Net Asset Value Per Share ($) — † Investments at cost ($) 1,025,949 827,885 3,269,170 253,806 148,181 a Amount represents less than $1,000. See notes to financial statements. 60 STATEMENT OF OPERATIONS (amounts in thousands) Year Ended January 31, 2011 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 62,187 12,684 52,231 9,262 26,343 44,204 Distribution fees—Note 2(b) 11,648 4,317 7,531 3,967 7,500 19,873 Custodian fees—Note 2(c) 981 295 854 184 495 617 Shareholder servicing costs—Note 2(c) 672 278 321 151 672 545 Registration fees 177 231 272 259 173 212 Trustees’/Directors’ fees and expenses—Note 2(d) 129 22 112 21 59 94 Professional fees 89 72 81 45 80 82 Prospectus and shareholders’ reports 34 78 154 69 81 186 Miscellaneous 677 97 493 135 298 447 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (5,173) (1,362) (6,521) (4,387) (9,447) (34,440) Less—reduction in management fee due to undertaking—Note 2(a) — (3,701) — Less—reduction in fees due to earnings credits—Note 2(c) — (8) (3) — (7) (8) Net Expenses Investment Income—Net 15 Net Realized Gain (Loss) on Investments—Note 1(b) ($) 28 45 58 Net Increase in Net Assets Resulting from Operations 73 a Amount represents less than $1,000. See notes to financial statements. The Funds 61 STATEMENT OF OPERATIONS (continued) (amounts in thousands) Year Ended January 31, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 2,446 1,733 7,179 600 424 Distribution fees—Note 2(b) 1,307 831 1,138 355 319 Registration fees 121 55 197 14 75 Custodian fees—Note 2(c) 98 91 153 36 25 Professional fees 69 70 76 40 40 Shareholder servicing costs—Note 2(c) 60 31 507 8 13 Prospectus and shareholders’ reports 39 38 44 7 17 Trustees’ fees and expenses—Note 2(d) 6 4 17 1 1 Miscellaneous 52 37 132 23 51 Total Expenses Less—reduction in management fee due to undertaking—Note 2(a) — (149) Less—reduction in expenses due to undertaking—Note 2(a) (425) (408) (632) (196) (182) Less—reduction in fees due to earnings credits—Note 2(c) — a — a — a — a — a Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) 3 — — a — Net Increase in Net Assets Resulting from Operations a Amount represents less than $1,000. See notes to financial statements. 62 STATEMENTS OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 38,190 151,861 9,451 21,224 Net realized gain (loss) on investments 120 231 391 (81,757) Net unrealized appreciation (depreciation) on investments — — — 32,337 Net Increase from payment by affiliate—Note 1(f) — — — 68,407 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (37,737) (134,824) (8,750) (14,894) Investor Shares (7) (10,304) (45) (2,497) Administrative Shares (380) (4,339) (656) (3,054) Participant Shares — a (1,690) — a (771) Service Shares — — — a (3) Select Shares — — — a (5) Agency Shares (66) (704) — a — a Total Dividends Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 123,589,162 205,919,725 23,476,122 18,044,547 Investor Shares 12,189,202 15,180,824 1,216,590 2,315,173 Administrative Shares 2,512,448 3,832,973 2,161,668 2,041,658 Participant Shares 2,622,489 4,130,178 1,299,319 1,684,262 Service Shares — — 3,995,609 45,157 Select Shares — — 17,251 24,034 Agency Shares 97,436 317,162 — — Capital contribution from affiliate—Note 2(e): Institutional Shares — — 11,794 — Investor Shares — — 1,998 — Administrative Shares — — 1,942 — Participant Shares — — 996 — Service Shares — — 43 — Select Shares — — 20 — Agency Shares — — — a — Dividends reinvested: Institutional Shares 7,089 34,050 3,128 6,598 Investor Shares 1 1,925 42 2,121 Administrative Shares 158 1,264 510 2,588 Participant Shares — a 358 — a 717 Service Shares — a Agency Shares 1 335 — a — a Cost of shares redeemed: Institutional Shares (133,375,106) (203,484,505) (22,540,093) (18,089,064) Investor Shares (12,697,257) (16,619,109) (1,403,703) (2,889,192) Administrative Shares (2,833,493) (3,897,228) (2,105,294) (2,503,691) Participant Shares (2,597,285) (4,592,274) (1,401,952) (2,396,803) Service Shares — — (3,993,324) (49,976) Select Shares — — (16,859) (47,374) Agency Shares (127,174) (326,276) — — Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 39,541,195 39,041,562 5,677,854 7,468,112 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 63 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 8,965 55,790 401 5,610 Net realized gain (loss) on investments (22) 138 28 13 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (9,081) (52,625) (429) (5,334) Investor Shares (12) (1,261) (6) (30) Administrative Shares (4) (1,737) (6) (238) Participant Shares (2) (56) (5) (1) Agency Shares (3) (111) — a (26) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 139,127,297 164,894,102 14,494,310 19,903,414 Investor Shares 5,745,617 7,738,977 1,678,809 2,096,688 Administrative Shares 4,181,614 3,193,172 5,019,327 5,145,416 Participant Shares 2,053,947 2,203,530 1,163,525 1,568,552 Agency Shares 260,474 231,624 122,994 190,988 Dividends reinvested: Institutional Shares 1,834 14,771 57 1,794 Investor Shares 8 735 3 13 Administrative Shares 3 1,361 5 209 Participant Shares 1 29 4 1 Agency Shares — a — a — a — a Cost of shares redeemed: Institutional Shares (142,562,963) (174,661,061) (14,850,094) (23,196,803) Investor Shares (6,250,286) (9,588,829) (1,715,192) (2,681,628) Administrative Shares (3,919,457) (4,623,225) (4,954,550) (5,342,373) Participant Shares (1,862,507) (2,526,210) (1,392,977) (2,208,938) Agency Shares (202,800) (244,894) (157,470) (142,069) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 27,413,268 40,779,048 5,033,266 9,698,008 End of Period a Amount represents less than $1,000. See notes to financial statements. 64 Dreyfus Treasury & Dreyfus Treasury Agency Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 508 10,789 15 5,500 Net realized gain (loss) on investments 45 136 58 102 Net Increase (Decrease) in Net Assets Resulting from Operations 73 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (549) (10,543) (78) (5,594) Investor Shares (8) (5) (20) (9) Administrative Shares (2) (214) (6) (11) Participant Shares (2) (1) (13) (6) Service Shares — a — a — — Select Shares — a — a — — Agency Shares — a (26) — a (13) Premier Shares (1) — a — — Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 49,934,745 68,033,436 55,449,345 60,299,612 Investor Shares 10,365,713 11,174,580 9,217,693 9,985,602 Administrative Shares 2,395,745 4,043,353 3,143,989 4,671,129 Participant Shares 1,832,518 2,139,953 10,611,292 11,299,483 Service Shares 3,015 5,379 — — Select Shares 63,744 69,667 — — Agency Shares 41,114 208,593 117,080 666,934 Premier Shares 421,004 886,267 — — Dividends reinvested: Institutional Shares 88 3,198 24 2,210 Investor Shares 1 1 10 5 Administrative Shares 1 135 3 6 Participant Shares 1 — a 10 5 Service Shares — a — a — — Select Shares — — a — — Agency Shares — a — a — a 10 Premier Shares — — a — — Cost of shares redeemed: Institutional Shares (54,005,747) (72,482,785) (59,184,393) (72,138,346) Investor Shares (10,464,335) (12,569,809) (10,224,890) (13,286,181) Administrative Shares (2,667,965) (4,703,968) (3,361,742) (5,925,054) Participant Shares (1,934,704) (2,063,624) (11,046,691) (14,137,635) Service Shares (3,104) (5,553) — — Select Shares (69,446) (77,569) — — Agency Shares (73,609) (201,117) (477,114) (694,755) Premier Shares (429,918) (860,009) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 15,313,468 21,713,204 27,224,610 46,481,616 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 65 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Municipal Dreyfus New York Municipal Cash Management Plus Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 725 8,292 630 3,592 Net realized gain (loss) on investments (10) 3 3 31 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (552) (4,713) (633) (2,573) Investor Shares (1) (835) (10) (851) Administrative Shares (175) (2,815) (18) (202) Participant Shares — a (96) — a (54) Agency Shares — a (8) — a — a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 2,409,687 6,300,589 958,580 1,100,157 Investor Shares 453,364 703,488 588,954 889,613 Administrative Shares 812,902 1,559,147 70,541 90,472 Participant Shares 52,866 62,395 49,114 91,910 Agency Shares — a 14,601 — — Dividends reinvested: Institutional Shares 391 2,833 155 444 Investor Shares 1 801 9 731 Administrative Shares 172 2,711 17 197 Participant Shares — a 96 — a 54 Agency Shares — a 6 — a — a Cost of shares redeemed: Institutional Shares (2,407,108) (6,532,452) (1,088,380) (1,055,760) Investor Shares (595,260) (596,560) (571,590) (982,328) Administrative Shares (1,018,138) (1,604,890) (92,849) (82,764) Participant Shares (53,364) (100,239) (39,529) (130,790) Agency Shares (1,131) (13,462) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 1,366,391 1,567,499 952,732 1,030,853 End of Period a Amount represents less than $1,000. See notes to financial statements. 66 Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment income—net 2,768 23,272 234 676 Net realized gain (loss) on investments — 315 — a — Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (3,027) (20,448) (230) (462) Investor Shares (34) (1,122) — a (86) Administrative Shares (20) (1,629) (4) (28) Participant Shares (2) (189) — a (115) Agency Shares — a (24) — a — a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 13,739,366 17,954,303 494,406 331,375 Investor Shares 582,597 870,127 80,508 181,355 Administrative Shares 121,922 779,288 117,701 76,700 Participant Shares 85,284 227,547 81,166 85,895 Agency Shares 514 28,927 — — Dividends reinvested: Institutional Shares 1,294 10,310 225 409 Investor Shares 20 883 — a 86 Administrative Shares 16 1,381 3 28 Participant Shares — a 1 — a 115 Agency Shares — a 21 — a — a Cost of shares redeemed: Institutional Shares (14,292,820) (19,772,464) (498,235) (284,010) Investor Shares (592,198) (1,082,483) (88,138) (141,488) Administrative Shares (169,657) (1,305,085) (108,325) (72,589) Participant Shares (103,434) (334,628) (89,455) (126,545) Agency Shares (7,517) (26,239) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 3,891,176 6,539,112 262,942 211,626 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 67 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus New York AMT-Free Municipal Cash Management Year Ended January 31, Operations ($): Investment income—net 157 586 Net realized gain (loss) on investments — 8 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (158) (247) Investor Shares (3) (236) Administrative Shares (4) (2) Participant Shares — a — a Classic Shares — a (101) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 167,755 196,310 Investor Shares 136,935 193,259 Administrative Shares 20,770 31,044 Participant Shares — — a Classic Shares 179,313 304,233 Dividends reinvested: Institutional Shares 110 52 Investor Shares 1 62 Administrative Shares 3 2 Classic Shares — a 101 Cost of shares redeemed: Institutional Shares (197,638) (135,412) Investor Shares (160,329) (221,786) Administrative Shares (20,958) (22,912) Participant Shares — — a Classic Shares (229,658) (321,100) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Settlement payment from unaffiliated third party † 36 — Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 251,536 227,675 End of Period † See Note 6. a Amount represents less than $1,000. See notes to financial statements. 68 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds’ financial statements. Please note that the financial highlights information in the following tables for Dreyfus NewYork AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares represents the financial highlights of Dreyfus New York AMT-Free Municipal Cash Management’s predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund (NewYork AMT-Free Municipal Money Fund), before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus NewYork AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares thereafter. Before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations, all of the assets of the NewYork AMT-Free Municipal Money Fund were transferred to Dreyfus NewYork AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in Dreyfus NewYork AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from Dreyfus New York AMT-Free Municipal Cash Management’s predecessor’s financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net ssets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ ,000,000) Dreyfus Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .15 .21 .21 .14 24,512 2010 1.00 .004 (.004) 1.00 .41 .22 .22 .40 34,291 2009 1.00 .026 (.026) 1.00 2.65 .21 .21 2.56 31,821 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.03 18,983 2007 1.00 .050 (.050) 1.00 5.07 .20 .20 4.98 11,063 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .46 .35 .00 b 2,949 2010 1.00 .002 (.002) 1.00 .21 .47 .43 .23 3,457 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.30 4,893 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.78 3,194 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.73 1,590 Administrative Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .05 .31 .30 .05 792 2010 1.00 .003 (.003) 1.00 .32 .32 .32 .31 1,113 2009 1.00 .025 (.025) 1.00 2.55 .31 .31 2.46 1,176 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.93 638 2007 1.00 .049 (.049) 1.00 4.96 .30 .30 4.88 315 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .61 .36 .00 b 616 2010 1.00 .001 (.001) 1.00 .14 .63 .52 .15 591 2009 1.00 .022 (.022) 1.00 2.24 .62 .62 2.15 1,052 2008 1.00 .047 (.047) 1.00 4.77 .60 .60 4.63 390 2007 1.00 .046 (.046) 1.00 4.65 .60 .60 4.58 206 Agency Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .09 .27 .27 .09 60 2010 1.00 .004 (.004) 1.00 .35 .29 .28 .42 90 2009 1.00 .026 (.026) 1.00 2.59 .28 .28 2.49 99 2008 c 1.00 .016 (.016) 1.00 4.84 d .26 d .26 d 4.97 d 19 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) RatIio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Expenses ($x 1,000,000) Dreyfus Cash Management Plus, Inc. Institutional Shares Year Ended January 31, 2011 1.00 .002 (.002) 1.00 .19 .22 .16 .20 4,741 2010 1.00 .004 (.004) 1.00 .36 a .27 .25 .36 3,790 2009 1.00 .026 (.026) 1.00 2.66 .21 .21 2.80 3,822 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.04 9,513 2007 1.00 .049 (.049) 1.00 5.06 .20 .20 4.95 6,495 Investor Shares Year Ended January 31, 2011 1.00 .000 b (.000) b 1.00 .01 .47 .35 .01 735 2010 1.00 .002 (.002) 1.00 .17 a .51 .46 .20 919 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.54 1,487 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.79 1,802 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.70 1,658 Administrative Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .09 .32 .26 .10 693 2010 1.00 .003 (.003) 1.00 .27 a .36 .35 .31 635 2009 1.00 .025 (.025) 1.00 2.55 .32 .32 2.69 1,091 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.94 2,278 2007 1.00 .048 (.048) 1.00 4.95 .30 .30 4.85 1,148 Participant Shares Year Ended January 31, 2011 1.00 .000 b (.000) b 1.00 .00 c .62 .35 .00 c 225 2010 1.00 .001 (.001) 1.00 .10 a .67 .55 .14 327 2009 1.00 .022 (.022) 1.00 2.25 .62 .62 2.39 1,034 2008 1.00 .047 (.047) 1.00 4.76 .60 .60 4.64 1,264 2007 1.00 .045 (.045) 1.00 4.64 .60 .60 4.55 941 Service Shares Year Ended January 31, 2011 1.00 .000 b (.000) b 1.00 .00 c .71 .32 .00 c 4 2010 1.00 .001 (.001) 1.00 .06 a .78 .63 .07 2 2009 1.00 .021 (.021) 1.00 2.14 .72 .72 2.29 7 2008 d 1.00 .027 (.027) 1.00 3.82 e .70 e .70 e 4.54 e 70 Select Shares Year Ended January 31, 2011 1.00 .000 b (.000) b 1.00 .00 c 1.01 .35 .00 c 5 2010 1.00 .000 b (.000) b 1.00 .02 a 1.07 .75 .06 5 2009 1.00 .018 (.018) 1.00 1.84 1.04 1.04 1.97 28 2008 d 1.00 .025 (.025) 1.00 3.57 e 1.00 e 1.00 e 4.24 e — f Agency Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .28 .26 .10 — f 2010 1.00 .003 (.003) 1.00 .30 a .33 .31 .30 — f 2009 1.00 .026 (.026) 1.00 2.60 .26 .26 2.75 — f 2008 g 1.00 .016 (.016) 1.00 4.81 e .26 e .26 e 4.98 e — f a If payment pursuant to the Capital Support Agreement was not made, total return would have been (1.65)% for Institutional Shares, (1.83)% for Investor Shares, (1.74)% for Administrative Shares, (1.90)% for Participant Shares, (1.94)% for Service Shares, (1.98)% for Select Shares and (1.71)% for Agency Shares. b Amount represents less than $.001 per share. c Amount represents less than .01%. d From June 29, 2007 (commencement of initial offering) to January 31, 2008. e Annualized. f Amount represents less than $1 million. g From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 70 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .04 .21 .21 .04 20,529 2010 1.00 .002 (.002) 1.00 .17 .22 .21 .18 23,963 2009 1.00 .020 (.020) 1.00 2.01 .22 .22 1.63 33,715 2008 1.00 .048 (.048) 1.00 4.93 .20 .20 4.73 9,303 2007 1.00 .049 (.049) 1.00 4.99 .20 .20 4.89 3,118 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .46 .25 .00 b 1,705 2010 1.00 .000 a (.000) a 1.00 .03 .46 .37 .04 2,209 2009 1.00 .017 (.017) 1.00 1.76 .46 .46 1.39 4,058 2008 1.00 .046 (.046) 1.00 4.67 .45 .45 4.48 1,738 2007 1.00 .046 (.046) 1.00 4.72 .45 .45 4.64 909 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .31 .25 .00 b 1,091 2010 1.00 .001 (.001) 1.00 .10 .32 .29 .13 829 2009 1.00 .019 (.019) 1.00 1.91 .31 .31 1.54 2,258 2008 1.00 .047 (.047) 1.00 4.83 .30 .30 4.63 693 2007 1.00 .048 (.048) 1.00 4.88 .30 .30 4.79 320 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .61 .25 .00 b 531 2010 1.00 .000 a (.000) a 1.00 .01 .62 .41 .01 339 2009 1.00 .016 (.016) 1.00 1.60 .61 .61 1.24 662 2008 1.00 .044 (.044) 1.00 4.51 .60 .60 4.33 445 2007 1.00 .045 (.045) 1.00 4.57 .60 .60 4.49 196 Agency Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .28 .25 .00 b 130 2010 1.00 .001 (.001) 1.00 .13 .27 .26 .13 73 2009 1.00 .019 (.019) 1.00 1.96 .27 .27 1.58 86 2008 c 1.00 .014 (.014) 1.00 4.30 d .26 d .26 d 4.67 d 2 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses I ncome to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .01 .22 .20 .01 2,792 2010 1.00 .001 (.001) 1.00 .11 .23 .21 .12 3,147 2009 1.00 .019 (.019) 1.00 1.91 .22 .22 1.64 6,439 2008 1.00 .048 (.048) 1.00 4.91 .20 .20 4.67 2,327 2007 1.00 .048 (.048) 1.00 4.95 .20 .20 4.86 1,005 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .47 .22 .00 b 557 2010 1.00 .000 a (.000) a 1.00 .00 b .48 .33 .00 b 593 2009 1.00 .016 (.016) 1.00 1.66 .47 .47 1.39 1,178 2008 1.00 .046 (.046) 1.00 4.65 .45 .45 4.42 563 2007 1.00 .046 (.046) 1.00 4.69 .45 .45 4.61 275 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .32 .22 .00 b 561 2010 1.00 .000 a (.000) a 1.00 .04 .33 .29 .04 497 2009 1.00 .018 (.018) 1.00 1.81 .32 .32 1.54 693 2008 1.00 .047 (.047) 1.00 4.80 .30 .30 4.57 307 2007 1.00 .047 (.047) 1.00 4.85 .30 .30 4.76 314 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .62 .22 .00 b 476 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .33 .00 b 706 2009 1.00 .015 (.015) 1.00 1.51 .62 .61 1.25 1,346 2008 1.00 .044 (.044) 1.00 4.49 .60 .60 4.27 711 2007 1.00 .044 (.044) 1.00 4.53 .60 .60 4.46 341 Agency Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .28 .21 .00 b 56 2010 1.00 .001 (.001) 1.00 .06 .29 .26 .06 90 2009 1.00 .018 (.018) 1.00 1.85 .28 .28 1.58 41 2008 c 1.00 .015 (.015) 1.00 4.33 d .26 d .26 d 4.61 d 10 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. See notes to financial statements. 72 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .01 .22 .20 .01 7,944 2010 1.00 .001 (.001) 1.00 .07 .22 .21 .08 12,015 2009 1.00 .013 (.013) 1.00 1.27 .22 .22 1.09 16,461 2008 1.00 .046 (.046) 1.00 4.71 .20 .20 4.30 12,891 2007 1.00 .048 (.048) 1.00 4.89 .20 .20 4.80 3,429 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .46 .20 .00 b 1,823 2010 1.00 .000 a (.000) a 1.00 .00 b .47 .29 .00 b 1,922 2009 1.00 .010 (.010) 1.00 1.04 .47 .45 .86 3,317 2008 1.00 .044 (.044) 1.00 4.45 .45 .45 4.05 3,483 2007 1.00 .045 (.045) 1.00 4.63 .45 .45 4.55 1,471 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .31 .20 .00 b 422 2010 1.00 .000 a (.000) a 1.00 .02 .33 .27 .03 695 2009 1.00 .012 (.012) 1.00 1.17 .31 .31 1.00 1,355 2008 1.00 .045 (.045) 1.00 4.61 .30 .30 4.20 758 2007 1.00 .047 (.047) 1.00 4.79 .30 .30 4.70 141 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .61 .20 .00 b 418 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .28 .00 b 520 2009 1.00 .009 (.009) 1.00 .93 .62 .54 .77 444 2008 1.00 .042 (.042) 1.00 4.30 .60 .60 3.90 288 2007 1.00 .044 (.044) 1.00 4.47 .60 .60 4.40 257 Service Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .71 .21 .00 b 5 2010 1.00 .000 a (.000) a 1.00 .00 b .72 .28 .00 b 5 2009 1.00 .009 (.009) 1.00 .86 .71 .66 .65 5 2008 c 1.00 .023 (.023) 1.00 3.15 d .70 d .70 d 3.80 d 56 Select Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b 1.01 .20 .00 b 19 2010 1.00 .000 a (.000) a 1.00 .00 b 1.02 .28 .00 b 25 2009 1.00 .007 (.007) 1.00 .66 1.01 .87 .44 33 2008 c 1.00 .021 (.021) 1.00 2.89 d 1.00 d 1.00 d 3.50 d 94 Agency Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .27 .20 .00 b 38 2010 1.00 .000 a (.000) a 1.00 .03 .28 .24 .03 71 2009 1.00 .012 (.012) 1.00 1.21 .27 .27 1.04 63 2008 e 1.00 .013 (.013) 1.00 3.92 d .26 d .26 d 4.24 d — f Premier Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .52 .20 .00 b 52 2010 1.00 .000 a (.000) a 1.00 .00 b .53 .27 .00 b 61 2009 1.00 .010 (.010) 1.00 1.00 .53 .48 .83 35 2008 e 1.00 .012 (.012) 1.00 3.68 d .51 d .51 d 3.99 d 29 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From June 29, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. f Amount represents less than $1 million. See notes to financial statements. The Funds 73 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of InvestmentNet Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .21 .14 .00 b 15,016 2010 1.00 .000 a (.000) a 1.00 .02 .22 .19 .03 18,751 2009 1.00 .012 (.012) 1.00 1.24 .22 .22 .78 30,587 2008 1.00 .042 (.042) 1.00 4.28 .20 .20 3.81 5,373 2007 1.00 .046 (.046) 1.00 4.68 .20 .20 4.57 1,043 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .46 .14 .00 b 3,215 2010 1.00 .000 a (.000) a 1.00 .00 b .47 .22 .00 b 4,222 2009 1.00 .010 (.010) 1.00 1.01 .46 .44 .56 7,522 2008 1.00 .039 (.039) 1.00 4.02 .45 .45 3.56 2,573 2007 1.00 .043 (.043) 1.00 4.43 .45 .45 4.32 615 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .31 .14 .00 b 1,054 2010 1.00 .000 a (.000) a 1.00 .00 b .32 .21 .00 b 1,272 2009 1.00 .011 (.011) 1.00 1.15 .32 .31 .69 2,526 2008 1.00 .041 (.041) 1.00 4.18 .30 .30 3.71 438 2007 1.00 .045 (.045) 1.00 4.59 .30 .30 4.47 5 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .61 .15 .00 b 2,163 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .22 .00 b 2,599 2009 1.00 .009 (.009) 1.00 .89 .62 .53 .47 5,437 2008 1.00 .038 (.038) 1.00 3.87 .60 .60 3.41 975 2007 1.00 .042 (.042) 1.00 4.27 .60 .60 4.17 121 Agency Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .27 .11 .00 b 21 2010 1.00 .000 a (.000) a 1.00 .00 b .28 .19 .01 381 2009 1.00 .012 (.012) 1.00 1.18 .27 .27 .73 409 2008 c 1.00 .011 (.011) 1.00 3.38 d .26 d .26 d 3.75 d — e a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. e Amount represents less than $1 million. See notes to financial statements. 74 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .13 363 2010 1.00 .005 (.005) 1.00 .49 .25 .23 .50 360 2009 1.00 .021 (.021) 1.00 2.17 .21 .21 2.14 589 2008 1.00 .034 (.034) 1.00 3.50 .20 .20 3.42 1,787 2007 1.00 .033 (.033) 1.00 3.37 .20 .20 3.33 596 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .48 .37 .00 b 259 2010 1.00 .003 (.003) 1.00 .27 .50 .44 .29 401 2009 1.00 .019 (.019) 1.00 1.91 .46 .46 1.89 293 2008 1.00 .032 (.032) 1.00 3.25 .45 .45 3.17 472 2007 1.00 .031 (.031) 1.00 3.11 .45 .45 3.08 206 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .04 .33 .33 .04 377 2010 1.00 .004 (.004) 1.00 .39 .35 .32 .41 582 2009 1.00 .020 (.020) 1.00 2.07 .31 .31 2.04 625 2008 1.00 .033 (.033) 1.00 3.40 .30 .30 3.32 294 2007 1.00 .032 (.032) 1.00 3.27 .30 .30 3.23 291 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .63 .37 .00 b 23 2010 1.00 .002 (.002) 1.00 .18 .65 .56 .17 23 2009 1.00 .017 (.017) 1.00 1.76 .61 .61 1.74 61 2008 1.00 .030 (.030) 1.00 3.09 .60 .60 3.02 37 2007 1.00 .029 (.029) 1.00 2.96 .60 .60 2.93 23 Agency Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .06 .30 .30 .06 — c 2010 1.00 .004 (.004) 1.00 .42 .32 .29 .44 1 2009 1.00 .021 (.021) 1.00 2.10 .27 .27 2.08 — c 2008 d 1.00 .011 (.011) 1.00 3.20 e .26 e .26 e 3.36 e — c a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. e Annualized. See notes to financial statements. The Funds 75 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .12 459 2010 1.00 .004 (.004) 1.00 .45 .25 .23 .44 589 2009 1.00 .020 (.020) 1.00 1.99 .22 .22 1.95 544 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.41 458 2007 1.00 .033 (.033) 1.00 3.36 .20 .20 3.31 377 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .48 .36 .00 b 299 2010 1.00 .002 (.002) 1.00 .23 .50 .45 .22 282 2009 1.00 .017 (.017) 1.00 1.74 .47 .47 1.70 374 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.16 363 2007 1.00 .031 (.031) 1.00 3.10 .45 .45 3.06 120 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .03 .34 .33 .03 47 2010 1.00 .004 (.004) 1.00 .35 .35 .33 .34 70 2009 1.00 .019 (.019) 1.00 1.89 .32 .32 1.85 62 2008 1.00 .033 (.033) 1.00 3.37 .30 .30 3.31 74 2007 1.00 .032 (.032) 1.00 3.25 .30 .30 3.21 36 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .00 b .64 .36 .00 b 22 2010 1.00 .001 (.001) 1.00 .15 .65 .57 .10 12 2009 1.00 .016 (.016) 1.00 1.59 .62 .62 1.55 51 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 3.01 47 2007 1.00 .029 (.029) 1.00 2.94 .60 .60 2.91 40 Agency Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .07 .30 .30 .03 — c 2010 1.00 .004 (.004) 1.00 .39 .31 .29 .38 — c 2009 1.00 .019 (.019) 1.00 1.93 .28 .28 1.89 — c 2008 d 1.00 .011 (.011) 1.00 3.18 e .26 e .26 e 3.35 e — c a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. e Annualized. See notes to financial statements. 76 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of BeginningInvestmentInvestment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .10 .23 .23 .09 2,831 2010 1.00 .004 (.004) 1.00 .37 .24 .23 .40 3,383 2009 1.00 .021 (.021) 1.00 2.11 .21 .21 2.06 5,191 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.39 4,370 2007 1.00 .033 (.033) 1.00 3.34 .20 .20 3.29 2,333 Investor Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .01 .47 .32 .00 b 344 2010 1.00 .002 (.002) 1.00 .19 .49 .42 .21 354 2009 1.00 .018 (.018) 1.00 1.86 .46 .46 1.81 565 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.14 556 2007 1.00 .030 (.030) 1.00 3.08 .45 .45 3.04 288 Administrative Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .02 .32 .31 .01 72 2010 1.00 .003 (.003) 1.00 .28 .34 .32 .31 120 2009 1.00 .020 (.020) 1.00 2.01 .31 .31 1.96 645 2008 1.00 .033 (.033) 1.00 3.36 .30 .30 3.29 259 2007 1.00 .032 (.032) 1.00 3.24 .30 .30 3.19 213 Participant Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .01 .62 .32 .00 b 9 2010 1.00 .001 (.001) 1.00 .12 .64 .53 .10 27 2009 1.00 .017 (.017) 1.00 1.70 .61 .61 1.66 134 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 2.99 55 2007 1.00 .029 (.029) 1.00 2.93 .60 .60 2.89 30 Agency Shares Year Ended January 31, 2011 1.00 .000 a (.000) a 1.00 .04 .28 .27 .01 — c 2010 1.00 .003 (.003) 1.00 .32 .30 .29 .34 7 2009 1.00 .020 (.020) 1.00 2.05 .27 .27 2.00 4 2008 d 1.00 .011 (.011) 1.00 3.18 e .26 e .26 e 3.33 e — c a Amount represents less than $.001 per share. b Amount represents less than .01%. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. e Annualized. See notes to financial statements. The Funds 77 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of BeginningInvestmentInvestment End Total to Average to Average Average Period of Period Income Income of Period Return (%)Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .13 135 2010 1.00 .004 (.004) 1.00 .40 .29 .22 .34 139 2009 1.00 .019 (.019) 1.00 1.88 .22 .17 1.93 91 2008 a 1.00 .017 (.017) 1.00 3.29 b .20 b .15 b 3.15 b 115 Investor Shares Year Ended January 31, 2011 1.00 .000 c (.000) c 1.00 .00 d .49 .38 .00 d 56 2010 1.00 .002 (.002) 1.00 .21 .54 .40 .16 64 2009 1.00 .016 (.016) 1.00 1.63 .47 .42 1.68 24 2008 a 1.00 .015 (.015) 1.00 3.05 b .45 b .40 b 2.90 b 6 Administrative Shares Year Ended January 31, 2011 1.00 .000 c (.000) c 1.00 .04 .35 .34 .03 14 2010 1.00 .003 (.003) 1.00 .30 .40 .32 .24 4 2009 1.00 .018 (.018) 1.00 1.78 .32 .27 1.83 — e 2008 a 1.00 .016 (.016) 1.00 3.19 b .30 b .25 b 3.05 b — e Participant Shares Year Ended January 31, 2011 1.00 .000 c (.000) c 1.00 .00 d .64 .38 .00 d 48 2010 1.00 .001 (.001) 1.00 .13 .69 .50 .06 56 2009 1.00 .015 (.015) 1.00 1.48 .62 .57 1.53 97 2008 a 1.00 .014 (.014) 1.00 2.90 b .60 b .55 b 2.75 b 142 Agency Shares Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .07 .30 .30 .04 — e 2010 1.00 .003 (.003) 1.00 .34 .35 .28 .28 — e 2009 1.00 .018 (.018) 1.00 1.82 .28 .23 1.87 — e 2008 f 1.00 .010 (.010) 1.00 3.09 b .26 b .21 b 3.09 b — e a From August 1, 2007 (commencement of operations) to January 31, 2008. b Annualized. c Amount represents less than $.001 per share. d Amount represents less than .01%. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 78 Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividendsfrom Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net ExpensesIncome to End of Beginning Investment Investment Gain on Total End Total to Average to Average Average Period of Period Income IncomeInvestments Distributions of PeriodReturn (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares † Year Ended January 31, 2011 1.00 .001 (.001) — (.001) 1.00 .14 .31 .23 .14 81 2010 1.00 .005 (.005) — (.005) 1.00 .47 .22 .22 .47 110 One Month Ended January 31, 2009 a 1.00 .001 (.001) — (.001) 1.00 .06 b .24 c .24 c .70 c 49 Year Ended December 31, 2008 1.00 .021 (.021) (.000) d (.021) 1.00 2.08 .25 .24 2.08 49 2007 1.00 .034 (.034) — (.034) 1.00 3.42 .25 .25 3.38 64 2006 1.00 .032 (.032) — (.032) 1.00 3.24 .26 .25 3.20 64 Investor Shares † Year Ended January 31, 2011 1.00 .000 d (.000) d — (.000) d 1.00 .00 e .55 .37 .00 e 50 2010 1.00 .003 (.003) — (.003) 1.00 .27 .47 .43 .26 74 One Month Ended January 31, 2009 a 1.00 .000 d (.000) d — (.000) d 1.00 .04 b .49 c .49 c .45 c 102 Year Ended December 31, 2008 1.00 .018 (.018) (.000) d (.018) 1.00 1.83 .50 .49 1.80 100 2007 1.00 .031 (.031) — (.031) 1.00 3.16 .50 .50 3.12 139 2006 1.00 .029 (.029) — (.029) 1.00 2.98 .51 .50 2.94 209 Administrative Shares Year Ended January 31, 2011 1.00 .000 d (.000) d — (.000) d 1.00 .05 .40 .33 .04 8 2010 1.00 .004 (.004) — (.004) 1.00 .37 .32 .31 .38 8 One Month Ended January 31, 2009 a 1.00 .001 (.001) — (.001) 1.00 .05 b .34 c .34 c .60 c — f Year Ended December 31, 2008 g 1.00 .006 (.006) — (.006) 1.00 .62 c .33 c .33 c 2.02 c — f The Funds 79 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividendsfrom Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net ExpensesIncome to End of Beginning InvestmentInvestment Gain on Total End Total to Average to Average Average Period of Period Income IncomeInvestments Distributionsof Period Return (%) Net Assets Net Assets Net Assets($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management (continued) Participant Shares Year Ended January 31, 2011 1.00 .000 d (.000) d — (.000) d 1.00 .00 e .70 .37 .00 e — f 2010 1.00 .002 (.002) — (.002) 1.00 .18 .62 .51 .18 — f One Month Ended January 31, 2009 a 1.00 .000 d (.000) d — (.000) d 1.00 .03 b .64 c .64 c .30 c — f Year Ended December 31, 2008 g 1.00 .005 (.005) — (.005) 1.00 .53 c .63 c .63 c 1.73 c — f Classic Shares † Year Ended January 31, 2011 1.00 .000 d (.000) d — (.000) d 1.00 .00 e .81 .37 .00 e 9 2010 1.00 .001 (.001) — (.001) 1.00 .13 .72 .59 .10 60 One Month Ended January 31, 2009 a 1.00 .000 d (.000) d — (.000) d 1.00 .02 b .74 c .73 c .21 c 76 Year Ended December 31, 2008 1.00 .016 (.016) (.000) d (.016) 1.00 1.58 .75 .74 1.55 73 2007 1.00 .029 (.029) — (.029) 1.00 2.90 .75 .75 2.78 79 2006 1.00 .027 (.027) — (.027) 1.00 2.73 .76 .75 2.68 29 † Represents information for the fund’s predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. a The fund has changed its fiscal year end from December 31 to January 31. b Not annualized. c Annualized. d Amount represents less than $.001 per share. e Amount represents less than .01%. f Amount represents less than $1 million. g From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. 80 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a “fund” and collectively, the “funds”) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the “Act”). Each fund, other than Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the “Company”) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the “Trust”). Each fund’s investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus NewYork Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management, which is exempt from federal, New York state and New York city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as each fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the funds’ shares, which are sold to the public without a sales charge. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares). In addition, Dreyfus Cash Management Plus, Inc. and Dreyfus Treasury & Agency Cash Management also offer Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management also offers Premier Shares and Dreyfus New York AMT-Free Municipal Cash Management also offers Classic Shares. Each share class, except Institutional Shares, are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered (by service agents receiving Rule 12b-1 fees) to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of January 31, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held the following shares: Dreyfus Cash Management Plus, Inc., Agency Shares 1,046 Dreyfus Municipal Cash Management Plus, Agency Shares 1,036 Dreyfus New York Municipal Cash Management, Agency Shares 1,034 Dreyfus California AMT-Free Municipal Cash Management, Agency Shares 1,032 Dreyfus New York AMT-Free Municipal Cash Management, Participant Shares 10,000 It is each fund’s policy to maintain a continuous net asset value per share of $1.00; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. The Funds 81 NOTES TO FINANCIAL STATEMENTS (continued) The Company and the Trust account separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. Each fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications. The funds’ maximum exposure under these arrangements is unknown.The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees/Directors to represent the fair value of each fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of each fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 summarizes the inputs used as of January 31, 2011 in valuing each fund’s investments. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. 82 (c) Repurchase Agreements: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds’ custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of each of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and Dreyfus Treasury Prime Cash Management to continue to qualify as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. It is the policy of each of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, Table 1—Fair Value Measurements Short-Term Investments ($) † Level 1—Unadjusted Level 2—Other Significant Level 3—Significant Quoted Prices Observable Inputs Unobservable Inputs Total Dreyfus Cash Management — 28,910,565,183 — Dreyfus Cash Management Plus, Inc. — 6,397,982,138 — Dreyfus Government Cash Management — 23,976,244,060 — Dreyfus Government Prime Cash Management — 4,453,844,562 — Dreyfus Treasury & Agency Cash Management — 10,704,912,829 — Dreyfus Treasury Prime Cash Management — 22,122,168,597 — Dreyfus Municipal Cash Management Plus — 1,025,948,832 — Dreyfus New York Municipal Cash Management — 827,885,313 — Dreyfus Tax Exempt Cash Management — 3,269,169,876 — Dreyfus California AMT—Free Municipal Cash Management — 253,806,143 — Dreyfus New York AMT—Free Municipal Cash Management — 148,181,239 — † See Statements of Investments for additional detailed categorizations. The Funds 83 NOTES TO FINANCIAL STATEMENTS (continued) by complying with the applicable provisions of the Code and to make distributions of income and net realized gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2011, the funds did not have any liabilities for any uncertain tax posi-tions.The funds recognize interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period, the funds did not incur any interest or penalties. Each of the tax years in the four-year period ended January 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At January 31, 2011, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. Table 2 summarizes each relevant fund’s accumulated capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to January 31, 2011. The tax character of distributions paid to shareholders for each fund (except for Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management) during the fiscal periods ended January 31, 2011 and January 31, 2010, were all ordinary income. Table 3 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal periods ended January 31, 2011 and January 31, 2010. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to capital contributions by an affiliate, Dreyfus Cash Management Plus, Inc. increased accumulated net realized gain (loss) on investments by $16,792,692 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Government Cash Management increased accumulated undistributed investment income-net by $137,215 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. Table 2—Capital Loss Carryover Expiring in fiscal: ($ x 1,000) Total Dreyfus Cash Management Plus, Inc. 1,152 — 1,152 Dreyfus Government Cash Management — 22 22 Dreyfus Municipal Cash Management Plus — 10 10 Table 3—Tax Character of Distributions Paid Tax Character of Distributions Paid ($ x 1,000) Long-Term Long-Term Tax-Exempt Ordinary Capital Tax-Exempt Ordinary Capital Income Income Gains Income Income Gains Dreyfus Municipal Cash Management Plus 726 — 2 8,292 175 — Dreyfus New York Municipal Cash Management 630 31 — 3,592 3 85 Dreyfus Tax Exempt Cash Management 2,768 170 145 23,272 97 43 Dreyfus California AMT-Free Municipal Cash Management 234 — — 676 15 — Dreyfus New York AMT-Free Municipal Cash Management 157 8 — 586 — — 84 During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Government Prime Cash Management increased accumulated undistributed investment income-net by $44,964, decreased accumulated net realized gain (loss) on investments by $41,162 and decreased paid-in capital by $3,802. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Treasury & Agency Cash Management increased accumulated undistributed investment income-net by $53,468 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Treasury Prime Cash Management increased accumulated undistributed investment income-net by $102,189 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Municipal Cash Management Plus increased accumulated undistributed investment income-net by $2,500 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus New York Municipal Cash Management increased accumulated undistributed investment income-net by $30,811 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Tax Exempt Cash Management increased accumulated undistributed investment income-net by $315,196 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2011, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus New York AMT-Free Municipal Cash Management increased accumulated undistributed investment income-net by $7,861 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At January 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). (f) Capital Support Agreement: Dreyfus Cash Management Plus, Inc., held notes (the “Notes”) issued by Lehman Brothers Holdings, Inc. (“Lehman”). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman, on September 16, 2008, the fund entered into a Capital Support Agreement (the “Agreement”) with BNY Mellon, the parent company of the fund’s adviser. Pursuant to the Agreement, BNY Mellon had agreed to provide capital support to the fund, subject to a maximum amount of $97.2 million (the “Maximum Capital Support Payment”), if any of the following events resulted in the fund’s net asset value falling below $0.9950: (i) Any final sale or other final liquidation of the Notes by the fund for cash in an amount, after deduction of costs, which is less than the amortized cost value of the Notes as of the date such sale or liquidation is consummated; (ii) Receipt by the fund of final payment on the Notes in cash in an amount less than the amortized cost value of the Notes less costs in respect thereof, as of the date such final payment is received; and (iii) The date upon which a court of competent jurisdic- tion over the matter discharges Lehman from liabil- ity in respect of the Notes, and such discharge results in the receipt of aggregate payments on the Notes in an amount less than the amortized cost value of the Notes, less costs in respect thereof, as of the date such final payment is received. The Funds 85 NOTES TO FINANCIAL STATEMENTS (continued) On September 9, 2009, the fund sold the Notes it held in Lehman, which obligated BNY Mellon to make payments to the fund pursuant to the terms of the Agreement. The fund received payments amounting to $68,406,721 and the Agreement was terminated. NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of such fund’s average daily net assets and is payable monthly. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time. Table 4 summarizes the reduction in expenses for each relevant class of shares of each fund pursuant to these undertakings during the period ended January 31, 2011. As to Dreyfus Cash Management Plus, Inc., the Manager had agreed from February 10, 2010 through November 4, 2010 to waive a portion of the expenses so that annual fund operating expenses (exclusive of Rule 12b-1 Service Plan expenses) were limited to .15% of the value of the fund’s average daily net assets.The Manager had further agreed from November 5, 2010 through January 31, 2011 to waive a portion of the expenses so that annual fund operating expenses (exclusive of Rule 12b-1 Service Plan expenses) were limited to .18% of the value of the fund’s average daily net assets.This undertaking is voluntary, not contractual, and may be terminated at any time. The reduction in management fee for Dreyfus Cash Management Plus, Inc., pursuant to the undertaking, amounted to $3,700,529 during the period ending January 31, 2011. As to Dreyfus New York AMT-Free Municipal Cash Management, the Manager had contractually agreed from February 1, 2010 until September 30, 2010, that the Manager, and not the fund, was liable for fund expenses Table 4—Yield Floor Expense Reimbursement Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Dreyfus Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Institutional Shares ($) — — 257,503 425,452 1,708,423 9,849,033 Investor Shares ($) 3,475,693 514,145 4,325,429 1,306,410 4,833,009 11,054,303 Administrative Shares ($) 42,056 5,144 540,868 574,686 493,300 1,990,765 Participant Shares ($) 1,655,514 626,936 1,377,249 2,054,141 2,006,436 11,444,957 Service Shares ($) — 177,938 — — 24,885 — Select Shares ($) — 38,068 — — 151,069 — Agency Shares ($) — — 19,292 26,576 37,571 101,338 Premier Shares ($) — 192,255 — Table 4. (continued) Dreyfus Dreyfus Dreyfus Dreyfus Municipal New York Dreyfus California New York Cash Municipal Tax Exempt AMT-Free AMT-Free Management Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investor Shares ($) 352,578 351,329 549,349 68,513 72,302 Administrative Shares ($) 9,238 2,104 10,589 1,142 453 Participant Shares ($) 63,247 55,021 71,568 126,033 26 Agency Shares ($) 4 — 143 — — Classic Shares ($) — 108,787 86 (exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses) other than the following expenses, which currently are borne by the fund: the management fee, and with respect to the fund’s Investor Shares, Administrative Shares, Participant Shares, and Classic Shares, Rule 12b-1 Service Plan expenses. Effective October 1, 2010, the fund is liable for its own expenses.The reduction in management fee, pursuant to the undertaking, amounted to $149,199 during the period ended January 31, 2011. (b) Under each fund’s Service Plan adopted pursuant to Rule 12b-1 under the Act, with respect to each fund’s Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares), Dreyfus Cash Management Plus, Inc.’s Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management’s Service Shares, Select Shares and Premier Shares and Dreyfus New York AMT-Free Municipal Cash Management’s Classic Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares. These services include answering shareholder inquiries regarding the fund and providing reports and other information and services related to the maintenance of shareholder accounts (“Servicing”). Under the Service Plan, as to each relevant class, the Distributor may make payments to Service Agents in respect to these services. Generally, the Service Agent may provide holders of Investor,Administrative, Participant, Service, Select,Agency, Premier and Classic Shares a consolidated statement. The Service Agent will generally also provide the holders of Investor, Participant, Service, Select and/or Premier Shares, automated teller check writing privileges and, in the case of Participant, Service, Select or Premier Shares, automated teller machine access, and bill paying services.The amount paid under the Service Plan for Servicing is intended to be a “service fee” as defined under the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as a service fee. The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 5 summarizes the amount each fund was charged pursuant to the Service Plan during the period ended January 31, 2011. Table 5—12b-1 Service Plan Fees Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 8,159,958 824,992 2,617,185 — — 45,878 — — Dreyfus Cash Management Plus, Inc. 2,116,532 677,912 1,183,756 288,705 50,349 1 — — Dreyfus Government Cash Management 5,130,426 843,322 1,513,711 — — 43,094 — — Dreyfus Government Prime Cash Management 1,311,303 572,435 2,058,943 — — 23,959 — — Dreyfus Treasury & Agency Cash Management 4,708,874 439,153 1,956,678 24,642 149,642 33,513 187,318 — Dreyfus Treasury Prime Cash Management 8,791,192 1,213,213 9,829,181 — — 39,182 — — Dreyfus Municipal Cash Management Plus 754,204 456,897 95,294 — — 252 — — Dreyfus New York Municipal Cash Management 695,176 56,389 79,417 — — 1 — — Dreyfus Tax Exempt Cash Management 952,069 90,278 95,149 — — 659 — — Dreyfus California AMT-Free Municipal Cash Management 150,899 14,074 190,377 — — 1 — — Dreyfus New York AMT-Free Municipal Cash Management 164,207 7,376 40 — 147,525 The Funds 87 NOTES TO FINANCIAL STATEMENTS (continued) (c) Each fund has adopted a Shareholder Services Plan (the “Plan”), with respect to their Institutional shares. Each fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets attributable to Institutional Shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund, providing reports and other information and services related to the maintenance of shareholder accounts. Table 6 summarizes the amount each fund was charged pursuant to the Plan during the period ended January 31, 2011. The funds compensate Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the funds. Table 7 summarizes the amount each fund was charged during the period ended January 31, 2011, pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statements of Operations. Table 6—Shareholder Service Plan Fees Institutional Shares ($) Dreyfus Cash Management 511,157 Dreyfus Cash Management Plus, Inc. 93,615 Dreyfus Government Cash Management 140,081 Dreyfus Government Prime Cash Management 55,126 Dreyfus Treasury & Agency Cash Management 606,433 Dreyfus Treasury Prime Cash Management 342,681 Dreyfus Municipal Cash Management Plus 38,276 Dreyfus New York Municipal Cash Management 12,562 Dreyfus Tax Exempt Cash Management 460,137 Dreyfus California AMT-Free Municipal Cash Management 4,975 Dreyfus New York AMT-Free Municipal Cash Management 5,394 Table 7—Transfer Agency Agreement Fees Transfer Agency Fees ($) Dreyfus Cash Management 60,257 Dreyfus Cash Management Plus, Inc. 68,373 Dreyfus Government Cash Management 51,387 Dreyfus Government Prime Cash Management 41,348 Dreyfus Treasury & Agency Cash Management 30,141 Dreyfus Treasury Prime Cash Management 86,286 Dreyfus Municipal Cash Management Plus 4,548 Dreyfus New York Municipal Cash Management 8,239 Dreyfus Tax Exempt Cash Management 18,526 Dreyfus California AMT-Free Municipal Cash Management 1,874 Dreyfus New York AMT-Free Municipal Cash Management 5,737 88 The funds have arrangements with the custodian and cash management bank whereby the funds may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the funds include net earnings credits as an expense offset in the Statements of Operations. The funds compensate The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Table 8 summarizes the amount each fund was charged dur ing the period ended January 31, 2011, pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statements of Operations. These fees were partially offset by earnings credits pursuant to the cash management agreement, also summarized in Table 8 . The funds also compensate The Bank of NewYork Mellon under a custody agreement for providing custodial services for each fund. These fees were partially offset by earnings credits pursuant to the custody agreement, also summarized in Table 9 for each relevant fund. Table 8—Cash Management Agreement Fees Cash Management Fees ($) Earnings Credits ($) Dreyfus Cash Management 5,045 (332) Dreyfus Cash Management Plus, Inc. 6,558 (430) Dreyfus Government Cash Management 9,531 (627) Dreyfus Government Prime Cash Management 7,240 (477) Dreyfus Treasury & Agency Cash Management 5,511 (362) Dreyfus Treasury Prime Cash Management 14,852 (976) Dreyfus Municipal Cash Management Plus 237 (15) Dreyfus New York Municipal Cash Management 610 (40) Dreyfus Tax Exempt Cash Management 1,175 (77) Dreyfus California AMT-Free Municipal Cash Management 54 (4) Dreyfus New York AMT-Free Municipal Cash Management 311 (20) Table 9—Custody Agreement Fees Custody Fees ($) Earnings Credits ($) Dreyfus Cash Management 980,640 — Dreyfus Cash Management Plus, Inc. 294,484 (7,999) Dreyfus Government Cash Management 853,818 (2,688) Dreyfus Government Prime Cash Management 184,462 — Dreyfus Treasury & Agency Cash Management 494,989 (6,966) Dreyfus Treasury Prime Cash Management 616,548 (6,920) Dreyfus Municipal Cash Management Plus 97,622 — Dreyfus New York Municipal Cash Management 90,697 — Dreyfus Tax Exempt Cash Management 153,122 — Dreyfus California AMT-Free Municipal Cash Management 36,385 — Dreyfus New York AMT-Free Municipal Cash Management 24,927 — The Funds 89 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended January 31, 2011, each fund (except for Dreyfus New York AMT-Free Municipal Cash Management) was charged $6,355 for services performed by the Chief Compliance Officer. Dreyfus NewYork AMT-Free Municipal Cash Management was charged $2,304 for services performed by the Chief Compliance Officer. Table 10 summarizes the components of “Due to The Dreyfus Corporation and affiliates” in the Statements of Assets and Liabilities for each fund. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees are allocated to each fund based on net assets, and each fund pays its Board members an attendance fee of $500 per meeting. (e) During the period ended January 31, 2011, BNY Mellon made voluntary capital contributions of $16,792,692 to Dreyfus Cash Management Plus, Inc. These contributions were made to reimburse Dreyfus Cash Management Plus, Inc. for previous realized losses experienced by Dreyfus Cash Management Plus, Inc. NOTE 3—Capital Share Transactions: Each fund (except for Dreyfus Cash Management Plus, Inc.) is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Dreyfus Cash Management Plus, Inc. is authorized to issue 120 billion shares of $.001 par value Common Stock. Table 10—Due to The Dreyfus Corporation and Affiliates Rule 12b-1 Chief Distribution Shareholder Compliance Transfer Management Plan Services Plan Custodian Officer Agency Less Expense Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Reimbursement ($) Dreyfus Cash Management 5,060,090 936,553 75,000 404,646 2,304 11,280 (414,984) Dreyfus Cash Management Plus, Inc. 1,174,268 363,154 15,000 126,264 2,304 16,283 (354,653) Dreyfus Government Cash Management 4,292,058 656,745 13,000 362,213 2,304 10,476 (628,286) Dreyfus Government Prime Cash Management 801,695 346,325 14,183 72,993 2,304 8,550 (540,885) Dreyfus Treasury & Agency Cash Management 1,922,458 605,280 41,000 187,702 2,304 6,790 (876,428) Dreyfus Treasury Prime Cash Management 3,769,430 1,561,350 71,000 250,853 2,304 18,252 (2,627,976) Dreyfus Municipal Cash Management Plus 191,487 99,042 4,000 41,235 2,304 937 (37,677) Dreyfus New York Municipal Cash Management 142,282 74,682 1,000 34,979 2,304 1,914 (42,758) Dreyfus Tax Exempt Cash Management 565,571 83,995 96,000 63,618 2,304 3,961 (44,716) Dreyfus California AMT-Free Municipal Cash Management 42,061 27,592 2,000 16,303 2,304 414 (14,357) Dreyfus New York AMT-Free Municipal Cash Management 27,631 17,547 — 7,161 2,304 1,660 (12,808) 90 NOTE 4—Reverse Repurchase Agreements: Dreyfus Cash Management and Dreyfus Cash Management Plus, Inc. may enter into reverse repurchase agreements with banks, brokers or dealers. This form of borrowing involves the transfer by the fund of an underlying debt instrument in return for cash proceeds based on a percentage of value of the security.The funds retain the right to receive interest and principal payments on the security.At an agreed upon future date, the funds repurchase the security at principal plus accrued interest. Reverse repurchase agreements may subject the funds to interest rate risk and counterparty credit risk. During the period ended January 31, 2011, neither fund entered into reverse repurchase agreements. NOTE 5—Securities Transactions: The funds are permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board of Trustees/Directors. The procedures have been designed to ensure that any purchase or sale of securities by the funds from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustee/Director and/or common officers, complies with Rule 17a-7 of the Act. Table 11 summarizes the amounts of purchases and sales of securities engaged in by each relevant fund pursuant to Rule 17a-7 of the Act during the period ended January 31, 2011. NOTE 6—Other: During the period ended January 31, 2011, Dreyfus New York AMT-Free Municipal Cash Management received regulatory settlement payments of $35,059 from an unaffiliated third party which are included in the Statements of Changes in Net Assets.The impact of these payments amounted to less than $.001 per share and the impact on total return amounted to less than .01% for each class of shares of the fund. Table 11—Rule 17a-7 of the Act Purchases ($) Sales ($) Dreyfus Municipal Cash Management Plus 1,229,075,000 1,031,875,000 Dreyfus New York Municipal Cash Management 439,000,000 406,480,000 Dreyfus Tax Exempt Cash Management 1,161,880,000 1,915,710,000 Dreyfus California AMT—Free Municipal Cash Management 208,025,000 264,549,000 Dreyfus New York AMT—Free Municipal Cash Management 81,295,000 69,745,000 The Funds 91 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees/Directors Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Dreyfus New York AMT-Free Municipal Cash Management We have audited the accompanying statements of assets and liabilities, including the statements of investments, of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (the “Funds”) as of January 31, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein, except for the financial highlights for the years ended December 31, 2007 and 2006 for Dreyfus NewYork AMT-Free Municipal Cash Management, which were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. These financial statements and financial high lights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of January 31, 2011 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds at January 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York March 30, 2011 92 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management hereby make the following designations regarding the dividends paid from investment income-net during the fiscal year ended January 31, 2011: For state individual income tax purposes Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management hereby designate the following percentage of ordinary dividends paid during the fiscal year ended January 31, 2011 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for income tax purposes in most states, including NewYork, California and the District of Columbia: Dreyfus Government Prime Cash Management 100% Dreyfus Treasury Prime Cash Management 100% The Funds below designate the following percentage of ordinary income dividends paid during the fiscal year ended January 31, 2011 as qualifying “interest related dividends”: Dreyfus Cash Management 88.93% Dreyfus Cash Management Plus, Inc. 90.30% Dreyfus Government Cash Management 100% Dreyfus Government Prime Cash Management 100% Dreyfus Treasury & Agency Cash Management 100% Dreyfus Treasury Prime Cash Management 100% The Funds 93 BOARD MEMBERS INFORMATION (Unaudited) 94 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 168 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 168 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM CHARLES CARDONA, Executive Vice President since March 2000. Vice Chair and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division, and an officer of 13 other investment companies (comprised of 21 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1981. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. The Funds 95 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since August 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since September 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 193 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 189 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 96 NOTES For More Information Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 36,228 in 2010 and $30,312 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 5276 in 2010 and $6000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,033 in 2010 and $2,853 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. - 3- (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2010 and $9,957 in 2011. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2010 and $0 in 2011. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $26,379,755 in 2010 and $44,393,135 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. - 4- Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. - 5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS CASH MANAGEMENT By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: March 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: March 25, 2011 By: /s/James Windels James Windels, Treasurer Date: March 25, 2011 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) - 6-
